Exhibit 10.22
[LOGO]
General Conditions of the Contract for Construction
Construction Manager—Adviser Edition
 
AIA Document A201/CMa—Electronic Format
 

--------------------------------------------------------------------------------

 
THIS DOCUMENT HAS IMPORTANT LEGAL CONSEQUENCES: CONSULTATION WITH AN ATTORNEY IS
ENCOURAGED WITH RESPECT TO ITS COMPLETION OR MODIFICATION. AUTHENTICATION OF
THIS ELECTRONICALLY DRAFTED AIA DOCUMENT MAY BE MADE BY USING AIA DOCUMENT D401.
 
Copyright 1975, 1980, copyright 1992 by The American Institute of Architects,
1735 New York Avenue N.W., Washington D.C. 20006-5292. Reproduction of the
material herein or substantial quotation of its provisions without written
permission of the AIA violates the copyright laws of the United States and will
be subject to legal prosecution.
 

--------------------------------------------------------------------------------

Table of Articles
1.
 
2.
 
3.
 
4.
 
5.
 
6.
 
 
7.












  
GENERAL PROVISIONS
 
OWNER
 
CONTRACTOR
 
ADMINISTRATION OF THE CONTRACT
 
SUBCONTRACTORS
 
CONSTRUCTION BY OWNER OR BY OTHER CONTRACTORS
 
CHANGES IN THE WORK
















    
8.
 
9.
 
10.
 
 
11.
 
12.
 
 
13.
 
14.












  
TIME
 
PAYMENTS AND COMPLETION
 
PROTECTION OF PERSONS AND PROPERTY
 
INSURANCE AND BONDS
 
UNCOVERING AND CORRECTION OF WORK
 
MISCELLANEOUS PROVISIONS
 
TERMINATION OR SUSPENSION OF THE CONTRACT

 

--------------------------------------------------------------------------------

AIA DOCUMENT A201/CMs - GENERAL CONDITIONS OF THE CONTRACT FOR CONSTRUCTION -
CONSTRUCTION MANAGER-ADVISER EDITION - AIA ® - © 1992 - THE AMERICAN INSTITUTE
OF ARCHITECTS, 1735 NEW YORK AVENUE, N.W., WASHING-TON, D.C., 20006-5292 8
WARNING: Unlicensed photocopying violates U.S. copyright laws and is subject to
legal prosecution. This document was electronically produced with permission of
the AIA and can be reproduced without violation until the date of expiration as
noted below.
Electronic Format A201/CMa-1992
User Document: 6-9-99SUPPLEMENTARY.DOC — 6/18/1999. AIA License Number 109005,
which expires on 6/6/2000 — Page #1



--------------------------------------------------------------------------------

 
INDEX
 
Acceptance of Nonconforming Work
 
9.6.6, 9.9.3.12.3
Acceptance of Work
 
9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3
Access to Work
 
3.16, 6.2.1, 12.1
Accident Prevention
 
4.6.6, 10
Acts and Omissions
 
3.2.1, 3.2.2, 3.3.2, 3.12.8, 3.18, 4.6.6, 4.6.2, 4.7.9, 8.3.1, 10.1.4, 10.2.5,
13.4.2, 13.7, 14.1
Addenda
 
1.1.1, 3.11
Additional Costs, Claims for
 
4.7.6, 4.7.7, 4.7.9, 6.1.1, 10.3
Additional Inspections and Testing
 
4.6.10, 9.8.2, 12.2.1, 13.5
Additional Time, Claims for
 
4.7.6, 4.7.8, 4.7.9, 8.3.2, 10.3
ADMINISTRATION OF THE CONTRACT
 
3.3.3, 4, 9.4, 9.5
Advertisement or Invitation to Bid
 
1.1.1
Aesthetic Effect
 
4.6.20, 4.9.1
Allowances
 
3.8
All-risk Insurance
 
11.3.1.1
Applications for Payment
 
4.6.9, 7.3.7, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.8.3, 9.10.1, 9.10.3, 9.10.4,
11.1.3, 14.2.4
Approvals
 
2.4, 3.3.3, 3.5, 3.10.3, 3.12.4 through 3.12.8, 3.18.3, 4.6.12, 9.3.2, 11.3.1.4,
13.4.2, 13.5
Arbitration
 
4.5, 4.7.4, 4.9, 8.3.1, 10.1.2, 11.3.9, 11.3.10
Architect
 
4.1
Architect, and Certificate of Payment
 
4.6.9
Architect, Definition of
 
4.1.1
Architect, Extent of Authority
 
2.4.1, 3.12.6, 4.6.6, 4.7.2, 5.2, 6.3, 7.1.2, 7.2.1, 7.4.9.2, 9.3.1, 9.4, 9.5,
9.6.3, 9.8.2, 9.8.3, 9.10.1, 9.10.3, 12.1, 12.2.1, 13.5.1, 13.5.2, 14.2.2,
14.2.4
Architect, Limitations of Authority and Responsibility
 
3.3.3, 3.12.8, 3.12.11, 4.6.5, 4.6.6, 4.6.10, 4.6.12, 4.6.17, 4.6.19, 4.6.20,
4.7.2, 5.2.1, 7.4, 9.6.4
Architect’s Additional Services and Expenses
 
2.4, 9.8.2, 11.3.1.1, 12.2.1, 12.2.4, 13.5.2, 13.5.3, 14.2.4
Architect’s Administration of the Contract
 
4.6, 4.7.6, 4.7.7, 4.8, 9.4, 9.5
Architect’s Approvals
 
2.4.1, 3.5.1, 3.10.3, 3.12.6, 3.12.8, 3.18.3, 4.6.12
Architect’s Authority to Reject Work
 
3.5.1, 4.6.10, 12.1.2, 12.2.1
Architect’s Copyright
 
1.3
Architect’s Decisions
 
4.6.10, 4.6.12, 4.6.18, 4.6.19, 4.6.20, 4.7.2, 4.7.6, 4.8.1, 4.8.4, 4.9, 6.3,
8.1.3, 8.3.1, 9.2, 9.4, 9.5.1, 9.8.2, 9.9.1, 10.1.2, 13.5.2, 14.2.2, 14.2.4
Architect’s Inspections
 
4.6.5, 4.6.16, 4.7.6, 9.4.3, 9.8.2, 9.9.2, 9.10.1, 13.5
Architect’s Instructions
 
4.6.10, 4.6.12, 7.4.1, 9.4.3, 12.1, 13.5.2
Architect’s Interpretations
 
4.6.18, 4.6.19, 4.7.7
Architect’s On-Site Observations
 
4.6.5, 4.6.9, 4.7.6, 9.4.3, 9.5.1, 9.10.1, 13.5
Architect’s Project Representative
 
4.6.17
Architect’s Relationship with Contractor
 
1.1.2, 3.2.1, 3.2.2, 3.3.3, 3.5.1, 3.7.3, 3.11, 3.12.8, 3.12.11, 3.16, 3.18,
4.6.6, 4.6.7, 4.6.10, 4.6.12, 4.6.19, 5.2, 6.2.2, 7.3.4, 9.8.2, 10.1.2, 10.1.4,
10.1.5, 11.3.7, 12.1, 13.5
Architect’s Relationship with Construction Manager
 
1.1.2, 2.4.1, 3.12.6, 3.12.8, 4.6.8, 4.6.10, 4.6.14, 4.6.16, 4.6.18, 6.3.1,
9.7.1, 9.8, 9.9.1, 9.9.2, 9.10.1, 9.10.2, 9.10.3, 12.2.4, 13.5.1, 13.5.2,
13.5.4, 14.2.4



2



--------------------------------------------------------------------------------

Architect’s Relationship with Subcontractors
 
1.1.2, 4.6.6, 4.6.7, 4.6.10, 5.3.1, 9.6.3, 9.6.4, 11.3.7
Architect’s Representations
 
9.4.3, 9.5.1, 9.10.1
Architect’s Site Visits
 
4.6.5, 4.6.9, 4.6.16, 4.7.6, 9.4.3, 9.5.1, 9.8.2, 9.9.2, 9.10.1, 13.5
Asbestos
 
10.1.2, 10.1.3, 10.1.4
Attorneys’ Fees
 
3.18.1, 9.10.2, 10.1.4
Award of Separate Contracts
 
6.1.1
Award of Subcontracts and Other Contracts for Portions of the Work
 
5.2
Basic Definitions
 
1.1
Bidding Requirements
 
1.1.1, 1.1.7, 5.2.1, 11.4.1
Boiler and Machinery Insurance
 
11.3.2
Bonds, Lien
 
9.10.2
Bonds, Performance, and Payment
 
7.3.6.4, 9.10.3, 11.3.9
Building Permit
 
2.2.3, 3.7.1
Capitalization
 
1.4
Certificate of Substantial Completion
 
9.8.2
Certificates for Payment
 
4.6.8, 4.6.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.8.3, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4
Certificates of Inspection, Testing or Approval
 
3.12.11, 13.5.4
Certificates of Insurance
 
9.3.2, 9.10.2, 11.1.3
Change Orders
 
1.1.1, 2.4.1, 3.8.2.4, 3.11.1, 4.6.13, 4.7.3, 5.2.3, 7.1, 7.2, 7.3.2, 8.3.1,
9.3.1.1, 9.10.3, 11.3.1.2, 11.3.4, 11.3.9, 12.1.2
Change Orders, Definition of
 
7.2.1
Changes
 
7.1
CHANGES IN THE WORK
 
3.11, 4.6.13, 4.6.14, 7, 8.3.1, 9.3.1.1, 10.1.3
Claim, Definition of
 
4.7.1
Claims and Disputes
 
4.7, 4.8, 4.9, 6.2.5, 8.3.2, 9.3.1.2, 9.3.3, 9.10.4, 10.1.4
Claims and Timely Assertion of Claims
 
4.9.6
Claims for Additional Cost
 
4.7.6, 4.7.7, 4.7.9, 6.1.1, 10.3
Claims for Additional Time
 
4.6.9, 4.7.6, 4.7.8, 4.7.9, 8.3.2
Claims for Concealed or Unknown Conditions
 
4.7.6
Claims for Damages
 
3.18, 4.7.9, 6.1.1, 6.2.5, 8.3.2, 9.5.1.2, 10.1.4
Claims Subject to Arbitration
 
4.7.2, 4.8.4, 4.6.1
Cleaning Up
 
3.15, 6.3
Commencement of Statutory Limitation Period
 
13.7
Commencement of the Work, Conditions Relating to
 
2.12, 2.2.1, 3.2.1, 3.2.2, 3.7.1, 3.10.1, 3.12.6, 4.7.7, 5.2.1, 6.2.2, 8.1.2,
8.2.2, 9.2, 11.1.3, 11.3.6, 11.4.1
Commencement of the Work, Definition of
 
8.1.2
Communications, Owner to Architect
 
2.2.6
Communications, Owner to Construction Manager
 
2.2.6
Communications Facilitating Contract Administration
 
3.9.1, 4.6.7, 5.2.1
Completion, Conditions Relating to
 
3.11, 3.15, 4.6.5, 4.6.16, 4.7.2, 9.4.2, 9.8, 9.9.1, 9.10, 11.3.5, 12.2.2,
13.7.1
COMPLETION, PAYMENTS AND
 
9
Completion, Substantial
 
4.6.16, 4.7.5.2, 8.1.1, 8.1.3, 8.2.3, 9.8, 9.9.1, 12.2.2, 13.7
Compliance with Laws
 
1.3, 3.6, 3.7, 3.13, 4.1.1, 10.2.2, 11.1, 11.3, 13.1, 13.5.1, 13.5.2, 13.6,
14.1.1, 14.2.1.3



3



--------------------------------------------------------------------------------

Concealed or Unknown Conditions
 
4.7.6
Conditions of the Contract
 
1.1.1, 1.1.7, 6.1.1
Consent, Written
 
1.3.1, 3.12.8, 3.14.2, 4.7.4, 4.9.5, 9.3.2, 9.8.2, 9.9.1, 9.10.2, 9.10.3, 10.12,
10.1.3, 11.3.1, 11.3.1.4, 11.3.11, 13.2, 13.4.2
CONSTRUCTION BY OWNER OR BY OTHER CONTRACTORS
 
1.1.4, 6
Construction Change Directive, Definition of
 
7.3.1
Construction Change Directives
 
1.1.1, 4.6.13, 7.1, 7.3, 9.3.1.1
Construction Manager
 
4.2
Construction Manager, and Building Permits
 
2.2.3
Construction Manager, Claims against
 
4.7.2
Construction Manager, Communications through
 
4.6.7
Construction Manager, and Construction Schedule
 
3.10.1, 3.10.2
Construction Manager, Definition of
 
4.2.1
Construction Manager, and Documents and Samples at the Site
 
3.11.1
Construction Manager, Extent of Authority
 
3.12.6, 3.12.8, 4.3, 4.6.3, 4.6.11, 7.1.2, 7.2.1, 7.3.1, 8.3.1, 9.2.1, 9.3.1,
9.4.1, 9.4.3, 9.8.2, 9.8.3, 9.9.1, 12.1, 12.2.1, 12.2.4, 14.2.2, 14.2.4
Construction Manager, Limitations of Authority and Responsibility
 
4.6.6, 4.6.10, 13.4.2
Construction Manager, and Submittals
 
3.10.3
Construction Manager’s Additional Services and Expenses
 
12.2.1, 12.2.4
Construction Manager’s Administration of the Contract
 
4.6, 9.4, 9.5
Construction Manager’s Approval
 
2.4.1, 3.10.3
Construction Manager’s Authority to Reject Work
 
4.6.10, 12.2.1
Construction Manager’s Decisions
 
7.3.6, 7.3.7, 7.3.8, 9.3.1, 9.4.1, 9.5.1
Construction Manager’s Inspections
 
4.6.10, 9.4.3, 9.8.2, 9.9.2, 12.1.1
Construction Manager’s On-Site Observations
 
9.5.1
Construction Manager’s Relationship with Architect
 
1.1.2, 4.6.8, 4.6.10, 4.6.11, 4.6.14, 4.6.16, 4.6.18, 6.3.1, 9.2.1, 9.4.2,
9.4.3, 9.6.1, 9.6.3, 9.8.2, 9.8.3, 9.9.1, 9.10.1, 9.10.2, 9.10.3, 11.1.3,
12.2.4, 13.5.1, 13.5.2, 13.5.4, 14.2.2, 14.2.4
Construction Manager’s Relationship with Contractor
 
3.2.1, 3.2.2, 3.3.1, 3.3.3, 3.5.1, 3.7.3, 3.10.1, 3.10.2, 3.10.3, 3.11.1,
3.12.5, 3.12.6, 3.12.8, 3.12.9, 3.12.10, 3.12.11, 3.13.2, 3.14.2, 3.15.2,
3.16.1, 3.17.1, 3.18.1, 3.18.3, 4.6.3, 4.6.4, 4.6.6, 4.6.11, 5.2, 6.2.1, 6.2.2,
7.1.2, 7.2.1, 7.3.4, 7.3.6, 7.3.9, 8.3.1, 9.2.1, 9.3.1, 9.4.1, 9.4.2, 9.4.3,
9.7.1, 9.8.2, 9.9.1, 9.10.1, 9.10.2, 9.10.3, 10.1.1, 10.1.2, 10.1.5, 10.2.6,
11.3.7, 12.1, 13.5.1, 13.5.2, 13.5.3, 13.5.4
Construction Manager’s Relationship with Owner
 
2.2.3, 4.6.1, 4.6.2, 10.1.6
Construction Manager’s Relationship with Other Contractors and Owner’s
 
4.6.3
Construction Manager’s Relationship with Subcontractors
 
4.6.10, 5.3.1, 9.6.3, 9.6.4
Construction Manager’s Representations
 
9.4.3, 9.5.1
Construction Manager’s Site Visits
 
9.4.4, 9.5.1



4



--------------------------------------------------------------------------------

Construction Schedules, Contractor’s
 
3.10, 4.6.3, 4.6.4
Contingent Assignment of Subcontracts
 
5.4
Continuing Contract Performance
 
4.7.4
Contract, Definition of
 
1.1.2
CONTRACT, TERMINATION OR SUSPENSION OF THE
 
4.7.7, 5.4.1.1, 14
Contract Administration
 
3.3.3, 4, 9.4, 9.5
Contract Award and Execution, Conditions Relating to
 
3.7.1, 3.10, 5.2.9.2, 11.1.3, 11.3.6, 11.4.1
Contract Documents, The
 
1.1, 1.2, 7
Contract Documents, Copies Furnished and Use of
 
1.3, 2.2.5, 5.3
Contract Documents, Definition of
 
1.1.1
Contract Performance During Arbitration
 
4.7.4, 4.9.3
Contract Sum
 
3.8, 4.7.6, 4.7.7, 4.8.4, 5.2.3, 7.2, 7.3, 9.1, 9.7, 11.3.1, 12.2.4, 12.3,
14.2.4
Contract Sum, Definition of
 
9.1.1
Contract Time
 
4.7.6, 4.7.8.1, 4.8.4, 7.2.1.3, 7.3, 8.2.1, 8.3.1, 9.7, 12.1.1
Contract Time, Definition of
 
8.1.1
CONTRACTOR
 
3
Contractor, Definition of
 
3.1.1, 6.1.2
Contractor’s Bid
 
1.1.1
Contractor’s Construction Schedules
 
3.10
Contractor’s Employees
 
3.3.2, 3.4.2, 3.8.1, 3.9, 3.18, 4.6.6, 4.6.10, 8.1.2, 10.2, 10.3, 11.1.1,
14.2.1.1
Contractor’s Liability Insurance
 
11.1, 11.3.1.5
Contractor’s Relationship with Separate Contractors and Owner’s Forces
 
3.12.5, 3.14.2, 4.6.3, 4.6.7, 12.2.5
Contractor’s Relationship with Subcontractors
 
1.2.4, 3.3.2, 3.18.1, 3.18.2, 5.2, 5.3, 5.4, 9.6.2, 11.3.7, 11.3.8, 14.2.1.2
Contractor’s Relationship with the Architect
 
1.1.2, 3.2.1, 3.2.2, 3.3.3, 3.5.1, 3.7.3, 3.10.1, 3.10.3, 3.11.1, 3.12.6,
3.12.8, 3.12.9, 3.16.1, 3.18, 4.6.6, 4.6.7, 4.6.10, 4.6.12, 4.6.19, 5.2, 6.2.2,
7.3.4, 9.2, 9.3.1, 9.8.2, 9.10.3, 10.1.2, 10.1.5, 10.2.6, 11.3.7, 12.1, 13. 5
Contractor’s Relationship with the Construction Manager
 
1.1.2, 3.2.1, 3.2.2, 3.3.1, 3.3.3, 3.5.1, 3.7.3, 3.7.4, 3.10.1, 3.10.2, 3.10.3,
3.11.1, 3.12.5, 3.12.6, 3.12.8, 3.12.9, 3.12.11, 3.13.2, 3.14.2, 3.15.2, 3.16.1,
3.17.1, 3.18.1, 3.18.3, 4.6.3, 4.6.4, 4.6.6, 5.2, 6.2.1, 6.2.2, 7.1.2, 7.2.1,
7.3.4, 7.3.6, 7.3.9, 8.3.1, 9.2.1, 9.3.1, 9.4.1, 9.4.2, 9.4.3, 9.7.1, 9.8.2,
9.9.1, 9.10.1, 9.10.2, 9.10.3, 10.1.1, 10.1.2, 10.1.5, 10.2.6, 11.3.7, 12.1,
13.5.1, 13.5.2, 13.5.3, 13.5.4
Contractor’s Representations
 
1.2.2, 3.5.1, 3.12.7, 6.2.2, 8.2.1, 9.3.3
Contractor’s Responsibility for Those Performing
 
3.3.2, 3.18, 4.6.6, 10
Contractor’s Review of Contract Documents
 
1.2.2, 3.2, 3.7.3
Contractor’s Right to Stop the Work
 
9.7
Contractor’s Right to Terminate the Contract
 
14.1
Contractor’s Submittals
 
3.10, 3.11, 3.12, 4.6.12, 5.2.1, 5.2.3, 7.3.6, 9.2, 9.3.1, 9.8.2, 9.9.1, 9.10.2,
9.10.3, 10.1.2, 11.4.2
Contractor’s Superintendent
 
3.9, 10.2.6



5



--------------------------------------------------------------------------------

Contractor’s Supervision and Construction Procedures
 
1.2.4, 3.3, 3.4, 4.6.6, 8.2.2, 8.2.3, 10

Contractual Liability Insurance
 
11.1.1.7, 11.2.1, 11.3.1.5
Coordination and Correlation
 
1.2.2, 1.2.4, 3.3.1, 3.10, 3.12.7, 6.2.1
Copies Furnished of Drawings and Specifications
 
1.3, 2.2.5, 3.11
Correction of Work
 
2.3, 2.4, 3.2.1, 4.6.1, 9.8.2, 9.9.1, 12.1.2, 12.2, 13.7.1.3
Cost, Definition of
 
7.3.6
Costs
 
2.4, 3.2.1, 3.7.4, 3.8.2, 3.15.2, 4.7.6, 4.7.7, 4.7.8.1, 5.2.3, 6.1.1, 6.2.3,
6.3.1, 7.3.3.3, 7.3.6, 7.3.7, 9.7, 9.8.2, 9.10.2, 11.3.1.2, 11.3.1.3, 11.3.4,
11.3.9, 12.1, 12.2.1, 12.2.4, 12.2.5, 13.5, 14
Cutting and Patching
 
3.14, 6.2.6
Damage to Construction of Owner or Separate Contractors
 
3.14.2, 6.2.4, 9.5.1.5, 10.2.1.2, 10.2.5, 10.3, 11.1, 11.3, 12.2.5
Damage to the Work
 
3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.3, 11.3
Damages, Claims for
 
3.18, 4.6.9, 6.1.1, 6.2.5, 8.3.2, 9.5.1.2, 10.1.4
Damages for Delay
 
6.1.1, 8.3.3, 9.5.1.6, 9.7
Date of Commencement of the Work, Definition of
 
8.1.2
Date of Substantial Completion, Definition of
 
8.1.3
Day, Definition of
 
8.1.4
Decisions of the Architect
 
4.6, 4.7, 6.3, 8.1.3, 8.3.1, 9.2, 9.4, 9.5.1, 9.8.2, 9.9.1, 10.1.2, 13.5.2,
14.2.2, 14.2.4
Decisions of the Construction Manager
 
4.3, 7.3.6, 7.3.7, 7.3.8, 9.3.1, 9.4.1, 9.4.3, 9.5.1
Decisions to Withhold Certification
 
9.5, 9.7, 14.1.1.3
Defective or Nonconforming Work, Acceptance, Rejection and Correction of
 
2.3, 2.4, 3.5.1, 4.6.1, 4.6.10, 4.7.5, 9.5, 9.8.2, 9.9.1, 10.2.5, 12, 13.7.1.3
Defective Work, Definition of
 
3.5.1
Definitions
 
1.1, 2.1.1, 3.1, 3.5.1, 3.12.1, 3.12.2, 3.12.3, 4.1.1, 4.2.1, 4.7.1, 5.1, 6.1.2,
7.2.1, 7.3.1, 7.3.6, 8.1, 9.1, 9.8.1
Delays and Extensions of Time
 
4.7.1, 4.7.8.1, 4.7.8.2, 6.1.1, 6.2.3, 7.2.1, 7.3.1.3, 7.3.4, 7.3.5, 7.3.8,
7.3.9, 8.1.1, 8.3, 10.3.1, 14.1.1.4
Disputes
 
4.7, 4.8, 4.9, 6.2.5, 6.3, 7.3.8, 9.3.1.2
Documents and Samples at the Site
 
3.11
Drawings, Definition of
 
1.1.5
Drawings and Specifications, Use and Ownership of
 
1.1.1, 1.3, 2.2.5, 3.11, 5.3
Duty to Review Contract Documents and Field Conditions
 
3.2
Effective Date of Insurance
 
8.2.2, 11.1.2
Emergencies
 
4.7.7, 10.3
Employees, Contractor’s
 
3.3.2, 3.4.2, 3.8.1, 3.9, 3.18.1, 3.18.2, 4.6.6, 4.6.10, 8.1.2, 10.2, 10.3,
11.1.1, 14.2.1.1
Equipment, Labor, Materials and
 
1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.12.2, 3.12.3, 3.12.7, 3.12.11, 3.13, 3.15.1,
4.6.12, 6.2.1, 7.3.6, 9.3.2, 9.3.3, 11.3, 12.2.4, 14.1.2, 14.2.1, 14.2.2
Execution and Progress of the Work
 
1.2.3, 3.4.1, 3.5.1, 4.6.5, 4.6.6, 4.7.4, 4.7.8, 6.2.2, 7.1.3, 8.2, 8.3, 9.5,
9.9.1, 10.2.3
Execution, Correlation and Intent of the Contract Documents
 
1.2, 3.7.1



6



--------------------------------------------------------------------------------

Extensions of Time
 
4.7.1, 4.7.8, 7.2.1.3, 8.3, 10.3.1
Failure of Payment by Contractor
 
9.5.1.3, 14.2.1.2
Failure of Payment by Owner
 
4.7.7, 9.7, 14.1.3
Faulty Work
 
(See Defective or Nonconforming Work)
Final Completion and Final Payment
 
4.6.1, 4.6.16, 4.7.2, 4.7.5, 9.10, 11.1.2, 11.1.3, 11.3.5, 12.3.1, 13.7
Financial Arrangements, Owner’s
 
2.2.1
Fire and Extended Coverage Insurance
 
11.3.1.1, 11.3.5, 11.3.7
GENERAL PROVISIONS
 
1
Governing Law
 
13.1
Guarantees
 
(See Warranty and Warranties)
Hazardous Materials
 
10.1, 10.2.4
Identification of Contract Documents
 
1.2.1
Identification of Subcontractors and Suppliers
 
5.2.1
Indemnification
 
3.17, 3.18, 9.10.2, 10.1.4, 11.3.1.2, 11.3.7
Information and Services Required of the Owner
 
2.1.2, 2.2, 4.7.4, 6.2.6, 9.3.2, 9.6.1, 9.6.4, 9.8.3, 9.9.2, 9.10.3, 10.1.4,
11.2, 11.3, 13.5.1, 13.5.2
Injury or Damage to Person or Property
 
4.7.9
Inspections
 
3.3.3, 3.3.4, 3.7.1, 4.6.5, 4.6.6, 4.6.16, 4.7.6, 9.4.3, 9.8.2, 9.9.2, 9.10.1,
12.1.1, 13.5
Instructions to Bidders
 
1.1.1
Instructions to the Contractor
 
3.8.1, 4.6.13, 5.2.1, 7, 12.1, 13.5.2
Insurance
 
4.7.9, 6.1.1, 7.3.6.4, 9.3.2, 9.8.2, 9.9.1, 9.10.2, 11
Insurance, Boiler and Machinery
 
11.3.2
Insurance, Contractor’s Liability
 
11.1, 11.3.1.13
Insurance, Effective Date of
 
8.2.2, 11.1.2
Insurance, Loss of Use
 
11.3.3
Insurance, Owner’s Liability
 
11.2, 11.3.1.3
Insurance, Property
 
10.2.5, 11.3
Insurance, Stored Materials
 
9.3.2, 11.3.1.4
INSURANCE AND BONDS
 
11
Insurance Companies, Consent to Partial Occupancy
 
9.9.1, 11.3.11
Insurance Companies, Settlement with
 
11.3.10
Intent of the Contract Documents
 
1.2.3, 3.12.4, 4.6.10, 4.6.12, 4.6.19, 4.6.20, 7.4
Interest
 
13.6
Interpretation
 
1.2.5, 1.4, 1.5, 4.1.1, 4.7.1, 5.1, 6.1.2, 8.1.4
Interpretations, Written
 
4.6.18, 4.6.19, 4.7.7
Joinder and Consolidation of Claims Required
 
4.9.5
Judgment on Final Award
 
4.9.1, 4.9.4.1, 4.9.7
Labor and Materials, Equipment
 
1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.12.2, 3.12.3, 3.12.7, 3.12.11, 3.13, 3.15.1,
4.6.12, 6.2.1, 7.3.6, 9.3.2, 9.3.3, 12.2.4, 14.1.2, 14.2.1, 14.2.2
Labor Disputes
 
8.3.1
Laws and Regulations
 
1.3, 3.6, 3.7, 3.13, 4.1.1, 4.9.5, 4.9.7, 9.9.1, 10.2.2, 11.1, 11.3, 13.1,
13.4.1, 13.5.1, 13.5.2, 13.6
Liens
 
2.1.2, 4.7.2, 4.7.5.1, 8.2.2, 9.3.3, 9.10.2
Limitation on Consolidation or Joinder
 
4.9.5
Limitations, Statutes of
 
4.9.4.2, 12.2.6, 13.7
Limitations of Authority
 
3.3.1, 4.6.12, 4.6.17, 5.2.2, 5.2.4, 7.4, 11.3.10



7



--------------------------------------------------------------------------------

Limitations of Liability
 
2.3, 3.2.1, 3.5.1, 3.7.3, 3.12.8, 3.12.11, 3.17, 3.18, 4.6.10, 4.6.12, 4.6.19,
6.2.2, 9.4.4, 9.6.4, 9.10.4, 10.1.4, 10.2.5, 11.1.2, 11.2.1, 11.3.7, 13.4.2,
13.5.2
Limitations of Time, General
 
2.2.1, 2.2.4, 3.2.1, 3.7.3, 3.8.2, 3.10, 3.12.5, 3.15.1, 4.6.1, 4.6.12, 4.6.18,
4.7.2, 4.7.3, 4.7.4, 4.7.6, 4.7.9, 4.6.4.2, 5.2.1, 5.2.3, 6.2.4, 7.3.4, 7.4,
8.2, 9.2, 9.5, 9.6.2, 9.8, 9.10, 11.1.3, 11.3.1, 11.3.2, 11.3.5, 11.3.6, 12.2.1,
12.2.2, 13.5, 13.7, 14.3
Limitations of Time, Specific
 
2.1.2, 2.2.1, 2.4, 3.10, 3.11, 3.15.1, 4.6.1, 4.6.18, 4.7, 4.8, 4.9, 5.3, 5.4,
7.3.5, 7.3.9, 8.2, 9.3.1, 9.3.3, 9.4.1, 9.6.1, 9.7, 9.8.2, 9.10.2, 11.1.3,
11.3.6, 11.3.10, 11.3.11, 12.2.2, 12.2.4, 12.2.6, 13.7, 14.1, 14.2.2
Loss of Use Insurance
 
11.3.3,
Material Suppliers
 
1.3.1, 3.12.1, 4.6.7, 4.6.10, 5.2.1, 9.3.1, 9.3.1.2, 9.3.3, 9.4, 9.6.5, 9.10.4
Materials, Hazardous
 
10.1, 10.2.4
Materials, Labor, Equipment and
 
1.1.3, 1.1.6, 3.4.1, 3.5.1, 3.8.2, 3.12.2, 3.12.3, 3.12.7, 3.12.11, 3.13,
3.15.1, 4.6.12, 6.2.1, 7.3.6, 9.3.2, 9.3.3, 12.2.4, 14.1.2, 14.2.1, 14.2.2
Means, Methods, Techniques, Sequences and Procedures of Construction
 
3.3.1, 4.6.6, 4.6.12, 9.4.3
Minor Changes in the Work
 
1.1.1, 4.6.13, 4.7.7, 7.1, 7.4
MISCELLANEOUS PROVISIONS
 
13
Modifications, Definition of
 
1.1.1
Modifications to the Contract
 
1.1.1, 1.1.2, 3.7.3, 3.11, 4.1.2, 4.6.1, 5.2.3, 7, 8.3.1, 9.7
Mutual Responsibility
 
6.2
Nonconforming Work, Acceptance of
 
12.3
Nonconforming Work, Rejection and Correction of
 
2.3.1, 4.7.5.2, 9.5.2, 9.8.2, 12, 13.7.1.3
Notice
 
2.3, 2.4, 3.2.1, 3.2.2, 3.7.3, 3.7.4, 3.9, 3.12.8, 3.12.9, 3.17, 4.7, 4.8.4,
4.9, 5.2.1, 5.3, 5.4.1.1, 8.2.2, 9.4.1, 9.5.1, 9.7, 9.10, 10.1.2, 10.2.6,
11.1.3, 11.3, 12.2.2, 12.2.4, 13.3, 13.5.2, 14,
Notice, Written
 
2.3, 2.4, 3.9, 3.12.8, 3.12.9, 4.7, 4.8.4, 4.9, 5.2.1, 5.3, 5. 4.1.1, 8.2.2,
9.4.1, 9.5.1, 9.7, 9.10, 10.1.2, 10.2.6, 11.1.3, 11.3, 12.2.2, 12.2.4, 13.3,
13.5.2, 14
Notice of Testing and Inspections
 
13.5.1, 13.5.2
Notice to Proceed
 
8.2.2
Notices, Permits, Fees and
 
2.2.3, 3.7, 3.13, 7.3.6.4, 10.2.2
Observations, Architect’s On-Site
 
4.6.5, 4.6.9, 4.6.10, 4.7.6, 9.4.4, 9.5.1, 9.10.1, 12.1.1, 13.5
Observations, Construction Manager’s On-Site
 
9.4.4, 12.1.1
Observations, Contractor’s
 
1.2.2, 3.2.2
Occupancy
 
9.6.6, 9.8.1, 9.9, 11.3.11
On-Site Inspections by the Architect
 
4.6.5, 4.6.16, 4.7.6, 9.4.4, 9.8.2, 9.9.2, 9.10.1
On-Site Observations by the Architect
 
4.6.5, 4.6.9, 4.7.6, 9.4.4, 9.5.1, 9.10.1, 13.5
On-Site Observations by the Construction Manager
 
9.4.4, 9.5.1
Orders, Written
 
2.3, 3.9, 4.7.7, 7, 8.2.2, 11.3.9, 12.1, 12.2, 13.5.2, 14.3.1
OWNER
 
2
Owner, Definition of
 
2.1



8



--------------------------------------------------------------------------------

Owner, Information and Services Required of the
 
2.1.2, 2.2, 4.6.2, 4.6.4, 6, 9, 10.1.4, 10.1.6, 11.2, 11.3, 13.5.1, 14.1.1.5,
14.1.3

Owner’s Authority
 
3.8.1, 5.2.1, 5.2.4, 5.4.1, 7.3.1, 8.2.2, 9.3.1, 9.3.2, 11.4.1, 12.2.4, 13.5.2,
14.2, 14.3.1
Owner’s Financial Capability
 
2.2.1, 14.1.1.5
Owner’s Liability Insurance
 
11.2
Owner’s Loss of Use Insurance
 
11.3.3
Owner’s Relationship with Subcontractors
 
1.1.2, 5.2.1, 5.4.1, 9.6.4
Owner’s Right to Carry Out the Work
 
2.4, 12.2.4, 14.2.2.2
Owner’s Right to Clean Up
 
6.3
Owner’s Right to Perform Construction and to Award Separate Contracts
 
6.1
Owner’s Right to Stop the Work
 
2.3, 4.7.7
Owner’s Right to Suspend the Work
 
14.3
Owner’s Right to Terminate the Contract
 
14.2
Ownership and Use of Architect’s Drawings, Specifications and Other Documents
 
1.1.1, 1.3, 2.2.5, 5.3
Partial Occupancy or Use
 
9.6.6, 9.9, 11.3.11
Patching, Cutting and
 
3.14, 6.2.6
Patents, Royalties and
 
3.17
Payment, Applications for
 
4.6.9, 9.2, 9.3, 9.4, 9.5.1, 9.8.3, 9.10.1, 9.10.3, 9.10.4, 14.2.4
Payment, Certificates for
 
4.6.9, 4.6.16, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.8.3, 9.10.1, 9.10.3,
13.7, 14.1.1.3, 14.2.4
Payment, Failure of
 
4.7.7, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2
Payment, Final
 
4.6.1, 4.6.16, 4.7.2, 4.7.5, 9.10, 11.1.2, 11.1.3, 11.3.5, 12.3.1
Payment Bond, Performance Bond and
 
7.3.6.4, 9.10.3, 11.3.9, 11.4
Payments, Progress
 
4.7.4, 9.3, 9.6, 9.8.3, 9.10.3, 13.6, 14.2.3
PAYMENTS AND COMPLETION
 
9, 14
Payments to Subcontractors
 
5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 11.3.8, 14.2.1.2
PCB
 
10.1.2, 10.1.3, 10.1.4
Performance Bond and Payment Bond
 
7.3.6.4, 9.10.3, 11.3.9, 11.4
Permits, Fees and Notices
 
2.2.3, 3.7, 3.13, 7.3.6.4, 10.2.2
PERSONS AND PROPERTY, PROTECTION OF
 
10
Polychlorinated Biphenyl
 
10.1.2, 10.1.3, 10.1.4
Product Data, Definition of
 
3.12.2
Product Data and Samples, Shop Drawings
 
3.11, 3.12, 4.2.7
Progress and Completion
 
4.6.5, 4.7.4, 8.2
Progress Payments
 
4.7.4, 9.3, 9.6, 9.8.3, 9.10.3, 13.6, 14.2.3
Project, Definition of the
 
1.1.4
Project Manual, Definition of the
 
1.1.7
Project Manuals
 
2.2.5
Project Representatives
 
4.6.17
Property Insurance
 
10.2.5, 11.3
PROTECTION OF PERSONS AND PROPERTY
 
10
Regulations and Laws
 
1.3, 3.6, 3.7, 3.13, 4.1.1, 4.9.7, 10.2.2, 11.1, 11.3, 13.1, 13.4, 13.5.1,
13.5.2, 13.6, 14
Rejection of Work
 
3.5.1, 4.6.10, 12.2.
Releases of Waivers and Liens
 
9.10.2
Representations
 
1.2.2, 3.5.1, 3.12.7, 6.2.2, 8.2.1, 9.3.3, 9.4.3, 9.5.1, 9.8.2, 9.10.1



9



--------------------------------------------------------------------------------

Representatives
 
2.1.1, 3.1.1, 3.9, 4.1.1, 4.6.1, 4.6.17, 5.1.1, 5.1.2, 13.2.1
Resolution of Claims and Disputes
 
4.8, 4.9
Responsibility for Those Performing the Work
 
3.3.2, 4.6.6, 6.2., 10
Retainage
 
9.3.1, 9.6.2, 9.8.3, 9.9.1, 9.10.2, 9.10.3
Review of Contract Documents and Field Conditions by Contractor
 
1.2.2, 3.2, 3.7.3, 3.12.7
Review of Contractor’s Submittals by Owner Construction Manager and Architect
 
3.10.1, 3.10.3, 3.11, 3.12, 4.6.12, 4.6.16, 5.2.1, 5.2.3, 9.2, 9.8.2

Review of Shop Drawings, Product Data and Samples by Contractor
 
3.12.5
Rights and Remedies
 
1.1.2, 2.3, 2.4, 3.5.1, 3.15.2, 4.6.10, 4.7.6, 4.9, 5.3, 6.1, 6.3, 7.3.1, 8.3.1,
9.5.1, 9.7, 10.2.5, 10.3, 12.2.2, 12.2.4, 13.4, 14
Royalties and Patents
 
3.17
Rules and Notices for Arbitration
 
4.9.2
Safety of Persons and Property
 
10.2
Safety Precautions and Programs
 
4.6.6, 4.6.12, 10.1
Samples, Definition of
 
3.12.3
Samples, Shop Drawings, Product Data and
 
3.11, 3.12, 4.6.12
Samples at the Site, Documents and
 
3.11
Schedule of Values
 
9.2, 9.3.1

Schedules, Construction
 
3.10
Separate Contracts and Contractors
 
1.1.4
Shop Drawings, Definition of
 
3.12.1
Shop Drawings, Product Data and Samples
 
3.11, 3.12, 4.6.11, 4.6.12, 4.6.15
Site, Use of
 
3.13, 6.1.1, 6.2.1
Site Inspections
 
1.2.2, 3.3.4, 4.6.5, 4.6.16, 4.7.6, 9.8.2, 9.10.1, 13.5
Site Visits, Architect’s
 
4.6.5, 4.6.9, 4.7.6, 9.4, 9.5.1, 9.8.2, 9.9.2, 9.10.1, 13.5
Special Inspections and Testing
 
4.6.10, 12.2.1, 13.5
Specifications, Definition of the
 
1.1.6
Specifications, The
 
1.1.1, 1.1.6, 1.1.7, 1.2.4, 1.3, 3.11
Statute of Limitations
 
4.9.4.2, 12.2.6, 13.7
Stopping the Work
 
2.3, 4.7.7, 9.7, 10.1.2, 10.3, 14.1
Stored Materials
 
6.2.1, 9.3.2, 10.2.1.2, 11.3.1.4, 12.2.4
Subcontractor, Definition of
 
5.1.1
SUBCONTRACTORS
 
5
Subcontractors, Work by
 
1.2.4, 3.3.2, 3.12.1, 4.6.6, 4.6.10, 5.3, 5.4
Subcontractual Relations
 
5.3, 5.4, 9.3.1.2, 9.6.2, 9.6.3, 9.6.4, 10.2.1, 11.3.7, 11.3.8, 14.1.1,
14.2.1.2, 14.1.3
Submittals
 
1.3, 3.2.3, 3.10, 3.11, 3.12, 4.6.12, 5.2.1, 5.2.3, 7.3.6, 9.2, 9.3.1, 9.8.2,
9.9.1, 9.10.2, 9.10.3, 11.1.3
Subrogation, Waivers of
 
6.1.1, 11.3.5, 11.3.7
Substantial Completion
 
4.6.16, 8.1.1, 8.1.3, 8.2.3, 9.9.1, 12.2.1, 12.2.2, 13.7
Substantial Completion, Definition of
 
9.8.1
Substitution of Subcontractors
 
5.2.3, 5.2.4
Substitution of Architect
 
4.4
Substitution of Construction Manager
 
4.4
Substitutions of Materials
 
3.5.1
Sub-subcontractor, Definition of
 
5.1.2
Subsurface Conditions
 
4.7.6
Successors and Assigns
 
13.2



10



--------------------------------------------------------------------------------

Superintendent
 
3.9, 10.2.6
Supervision and Construction Procedures
 
1.2.4, 3.3, 3.4, 4.6.6, 4.7.4, 6.2.4, 7.1.3, 7.3.4, 8.2, 8.3.1, 10, 12, 14
Surety
 
4.8.1, 4.8.4, 5.4.1.2, 9.10.2, 9.10.3, 14.2.2
Surety, Consent of
 
9.10.2, 9.10.3
Surveys
 
2.2.2, 3.18.3
Suspension by the Owner for Convenience
 
14.3
Suspension of the Work
 
4.7.7, 5.4.2, 14.1.1.4, 14.3
Suspension or Termination of the Contract
 
4.7.7, 5.4.1.1, 14
Taxes
 
3.6, 7.3.6.4
Termination by the Contractor
 
14.1
Termination by the Owner for Cause
 
5.4.1.1, 14.2
Termination of the Architect
 
4.4
Termination of the Construction Manager
 
4.4
Termination of the Contractor
 
14.2.2
TERMINATION OR SUSPENSION OF THE CONTRACT
 
14
Tests and Inspections
 
3.3.3, 4.6.10, 4.6.16, 9.4.3, 12.2.1, 13.5
TIME
 
8
Time, Delays and Extensions of
 
4.7.8, 7.2.1, 8.3
Time Limits, Specific
 
2.1.2, 2.2.1, 2.4, 3.10, 4.6.18, 4.7, 4.8.1, 4.8.3, 4.8.4, 4.9.1, 4.9.4.1, 5.3,
5.4, 7.3.5, 7.3.9, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.6.1, 9.7, 9.8.2, 9.10.2,
11.1.3, 11.3.6, 11.3.10, 11.3.11, 12.2.2, 12.2.4, 12.2.6, 13.7, 14
Time Limits on Claims
 
4.7.2, 4.7.3, 4.7.6, 4.7.9, 4.8, 4.9
Title to Work
 
9.3.2, 9.3.3
UNCOVERING AND CORRECTION OF WORK
 
12
Uncovering of Work
 
12.1
Unforeseen Conditions
 
4.7.6, 8.3.1, 10.1
Unit Prices
 
7.1.4, 7.3.3.2
Use of Documents
 
1.1.1, 1.3, 2.2.5, 3.12.7, 5.3
Use of Site
 
3.13, 6.1.1, 6.2.1
Values, Schedule of
 
9.2, 9.3.1
Waiver of Claims: Final Payment
 
4.7.5, 4.9.1, 9.10.3
Waiver of Claims by the Architect
 
13.4.2
Waiver of Claims by the Contractor
 
9.10.4, 11.3.7, 13.4.2
Waiver of Claims by the Owner
 
4.7.5, 4.9.1, 9.9.3, 9.10.3, 11.3.3, 11.3.5, 11.3.7, 13.4.2
Waiver of Liens
 
9.10.2
Waivers of Subrogation
 
6.1.1, 11.3.5, 11.3.7
Warranty and Warranties
 
3.5, 4.6.16, 4.7.5, 9.3.3, 9.8.2, 9.9.1, 12.2.2, 13.7.1.3
Weather Delays
 
4.7.8.2
When Arbitration May Be Demanded
 
4.9.4
Work, Definition of
 
1.1.3
Written Consent
 
1.3.1, 3.12.8, 3.14.2, 4.7.4, 4.9.5, 9.3.2, 9.8.2, 9.9.1, 9.10.2, 9.10.3,
10.1.2, 10.1.3, 11.3.1, 11.3.1.4, 11.3.11, 13.2, 13.4.2
Written Interpretations
 
4.6.18, 4.6.19, 4.7.7
Written Notice
 
2.3, 2.4, 3.9, 3.12.8, 3.12.9, 4.7.1, 4.7.6, 4.7.9, 4.8.4, 4.9.4.1, 5.2.1, 5.3,
5.4.1.1, 8.2.2, 9.4, 9.5.1, 9.7, 9.10, 10.1.2, 10.2.6, 11.1.3, 11.3, 12.2.2,
12.2.4, 13.3, 13.5.2, 14
Written Orders
 
2.3, 3.9, 4.7.7, 8.2.2, 11.3.9, 12.1, 12.2, 13.5.2, 14.3.1



11



--------------------------------------------------------------------------------

GENERAL CONDITIONS OF THE CONTRACT FOR CONSTRUCTION
 
ARTICLE 1
GENERAL PROVISIONS
 
1.1    BASIC DEFINITIONS
 
1.1.1    THE CONTRACT DOCUMENTS
 
General Revisions
 
1.    Each Reference to Owner’s “approval” contained in AIA Form 201 CMa is
hereby deleted and replaced with the words “acceptance”.
 
2.    The Term “Contractor” contained in AIA Form 201 CMa shall mean, as the
context requires, either “Construction Contractor”. “Design-Build Contractor” or
“Trade Management Contractor”, and the term “Construction Contract” shall mean
as the context requires, either “Construction Contract”, “Design-Build Contract”
or “Trade Management Contract”.
 
The Contract Documents consist of the Agreement between Owner and Contractor
(hereinafter the Agreement), Conditions of the Contract (General, Supplementary
and other Conditions), Drawings, Specifications, addenda issued prior to
execution of the Contract, other documents listed in the Agreement and
Modifications issued after execution of the Contract. A Modification is (1) a
written amendment to the Contract signed by both parties, (2) a Change Order,
(3) a Work Directive or (4) a written order for a minor change in the Work
issued by the Architect. Unless specifically enumerated in the Agreement, the
Contract Documents do not include other documents such as bidding requirements
(advertisement or invitation to bid, Instructions to Bidders, sample forms, the
Contractor’s bid or portions of addenda relating to bidding requirements).
 
1.1.2    THE CONTRACT
 
The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or, modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind (1) between the Architect and Contractor, (2) between the
Construction Manager and Contractor, (3) between the Architect and Construction
Manager, (4) between the Owner and a Subcontractor or Sub-subcontractor or (5)
between any persons or entities other than the Owner and Contractor. The
Construction Manager and Architect shall, however, be entitled to performance
and enforcement of obligations under the Contract intended to facilitate
performance of their duties.
 
1.1.3    THE WORK
 
The term “Work” means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contract or to fulfill the Contractor’s obligations. The Work may constitute the
whole or a part of the Project.
 
1.1.4    THE PROJECT
 
The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by other Contractors and by the Owner’s own forces including persons or entities
under separate contracts not administered by the Construction Manager.



12



--------------------------------------------------------------------------------

 
1.1.5    THE DRAWINGS
 
The Drawings are the graphic and pictorial portions of the Contract Documents,
wherever located and whenever issued, showing the design, location and
dimensions of the Work, generally including plans, elevations, sections,
details, schedules and diagrams.
 
1.1.6    THE SPECIFICATIONS
 
The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, construction systems, standards
and workmanship for the Work, and performance of related services.
 
1.1.7    THE PROJECT MANUAL
 
The Project Manual is the volume usually assembled for the Work which may
include the bidding requirements, sample forms, Conditions of the Contract and
Specifications.
 
1.2    EXECUTION, CORRELATION AND INTENT
 
1.2.1    The Contract Documents shall be signed by the Owner and Contractor as
provided in the Agreement. If either the Owner or Contractor or both do not sign
all the Contract Documents, the Architect shall identify such unsigned Documents
upon request.
 
1.2.2    Execution of the Contract by the Contractor is a representation that
the Contractor has visited the site, become familiar with local conditions under
which the Work is to be performed and correlated personal observations with
requirements of the Contract Documents.
 
1.2.3    The intent of the Contract Documents is to include all items necessary
for the proper execution and completion of the Work by the Contractor. The
Contract Documents are complementary, and what is required by the one shall be
as binding as if required by all; performance by the Contractor shall be
required only to the extent consistent with the Contract Documents and
reasonably inferable from them as being necessary to produce the intended
results.
 
1.2.4    Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade.
 
1.2.5    Unless otherwise stated in the Contract Documents, words which have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings.
 
1.3    OWNERSHIP AND USE OF ARCHITECT’S DRAWINGS, SPECIFICATIONS AND OTHER
DOCUMENTS
 
1.3.1    The Drawings, Specifications and other documents prepared by the
Architect are instruments of the Architect’s service through which the Work to
be executed by the Contractor is described. The Contractor may retain one
contract record set. Neither the Contractor nor any Subcontractor,
Sub-subcontractor or material or equipment supplier shall own or claim a
copyright in the Drawings, Specifications and other documents prepared by the
Architect. All copies of them, except the Contractor’s record set, shall be
returned or suitably accounted for to the Owner, on request, upon completion of
the Work. The Drawings, Specifications and other documents prepared by the
Architect, and copies thereof furnished to the Contractor, are for use solely
with respect to this Project. They are not to be used by the Contractor or any
Subcontractor, Sub-subcontractor or material or



13



--------------------------------------------------------------------------------

equipment supplier on other projects or for additions to this Project outside
the scope of the Work without the specific written consent of the Owner, and
Architect. The Contractor, Subcontractors, Sub-subcontractors and material or
equipment suppliers are granted a limited license to use and reproduce
applicable portions of the Drawings, Specifications and other documents prepared
by the Architect appropriate to and for use in the execution of their Work under
the Contract Documents. All copies made under this license shall bear the
statutory copyright notice, if any, shown on the Drawings, Specifications and
other documents prepared by the Architect, Submittal or distribution to meet
official regulatory requirements or for other purposes in connection with this
Project is not to be construed as publication in derogation of copyright or
other reserved rights.
 
1.3.2    The Contractor hereby grants to the Owner all of its proprietary
rights, including but not limited to, a royalty-free non-exclusive license to
use and to reproduce all drawings and /or other documents prepared by or through
the Contractor in connection with the Project to be used for any purpose
whatsoever related to the Project.
 
1.4    CAPITALIZATION
 
1.4.1    Terms capitalized in these General Conditions include those which are
(1) specifically defined, (2) the titles of numbered articles and identified
references to Paragraphs, Subparagraphs and Clauses in the document or (3) the
titles of other documents published by the American Institute of Architects.
 
1.5    INTERPRETATION
 
1.5.1    In the interest of brevity the Contract Documents frequently omit
modifying words such as “all” and “any” and articles such as “the” and “an,” but
the fact that a modifier or an article is absent from one statement and appears
in another is not intended to affect the interpretation of either statement.
 
ARTICLE 2
OWNER
 
2.1    DEFINITION
 
2.1.1    The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The term “Owner” means the Owner or the Owner’s authorized representative.
 
2.1.2    The location for the Work (“the Site”) shall be as shown on the
Drawings, which Site is a portion of the property consisting of approximately
240 acres of land off of Sandy Desert Road and Mohegan Sun, Boulevard on which
the Owner operates the Mohegan Sun Casino and is developing the Mohegan Sun
Phase 2 Expansion (the “Project”). Refer to Exhibit R for Project Site
Description.
 
2.2    INFORMATION AND SERVICES REQUIRED OF THE OWNER
 
2.2.1    The Owner shall, at the request of the Contractor, prior to execution
of the Agreement furnish to the Contractor reasonable evidence that financial
arrangements have been made to fulfill the Owner’s obligations under the
Contract. [Note: Unless such reasonable evidence were furnished on request prior
to the execution of the Agreement, the prospective contractor would not be
required to execute the Agreement or to commence the Work.]
 
2.2.2    The Owner shall furnish surveys describing physical characteristics,
legal limitations and utility locations for the site of the Project, and a legal
description of the site.
 
2.2.3    Except for permits and fees which are the responsibility of the
Contractor under the Contract Documents, the Owner shall secure and pay for
necessary approvals, easements, assessments and charges



14



--------------------------------------------------------------------------------

required for construction, use or occupancy of permanent structures or for
permanent changes in existing facilities. Unless otherwise provided under the
Contract Documents, the Owner, through the Construction Manager, shall secure
and pay for the building permit.
 
2.2.4    Information or services under the Owner’s control shall be furnished by
the Owner with reasonable promptness to avoid delay in orderly progress of the
Work.
 
2.2.5    Unless otherwise provided in the Contract Documents, the Contractor
will be furnished, free of charge, such copies of Drawings and Project Manuals
as are reasonably necessary for execution of the Work.
 
2.2.6    The Owner shall forward all communications to the Contractor through
the Construction Manager and shall contemporaneously provide the same
communications to the Architect.
 
2.2.7    The foregoing are in addition to other duties and responsibilities of
the Owner enumerated herein and especially those in respect to Article 6
(Construction by Owner or by Other Contractors), Article 9 (Payments and
Completion) and Article 11 (Insurance and Bonds).
 
2.3    OWNER’S RIGHT TO STOP THE WORK
 
2.3.1    If the Contractor fails to correct Work which is not in accordance with
the requirements of the Contract Documents as required by Paragraph 12.2 or
persistently fails to carry out Work in accordance with the Contract Documents,
the Owner, by written order signed personally or by an agent specifically so
empowered by the Owner in writing, may order the Contractor to stop the Work, or
any portion thereof, until the cause for such order has been eliminated without
prejudice to Owner’s other remedies; however, the right of the Owner to stop the
Work shall not give rise to a duty on the part of the Owner to exercise this
right for the benefit of the Contractor or any other person or entity.
 
ARTICLE 3
CONTRACTOR
 
3.1    DEFINITION
 
3.1.1    The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout this Agreement as if singular in number.
The term “Contractor” means the Contractor or the Contractor’s authorized
representative.
 
3.1.2    The plural term “Contractors” refers to persons or entities who perform
construction under Conditions of the Contract that are administered by the
Construction Manager, and that are identical or substantially similar to these
Conditions.
 
3.2    REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR
 
3.2.1    The Contractor shall carefully study and compare the Contract Documents
with each other and with information furnished by the Owner pursuant to
Subparagraph 2.2.2 and shall at once report to the Construction Manager and
Architect errors, inconsistencies or omissions discovered. The Contractor shall
not be liable to the Owner, Construction Manager or Architect for damage
resulting from errors, inconsistencies or omissions in the Contract Documents
unless the Contractor recognized such error, inconsistency or omission and
knowingly failed to report it to the Construction Manager and Architect. If the
Contractor performs any construction activity



15



--------------------------------------------------------------------------------

knowing it involves a recognized error, inconsistency or omission in the
Contract Documents without such notice to the Construction Manager and
Architect, the Contract shall assume appropriate responsibility for such
performance and shall bear an appropriate amount of the attributable costs for
correction.
 
3.2.2    The Contractor shall take field measurements and verify field
conditions and shall carefully compare such field measurements and conditions
and other information known to the Contractor with the Contract Documents before
commencing activities. Errors, inconsistencies or omissions discovered shall be
reported to the Construction Manager and Architect at once.
 
3.2.3    The Contractor shall perform the Work in accordance with the Contract
Documents and submittals approved pursuant to Paragraph 3.12.
 
3.3    SUPERVISION AND CONSTRUCTION PROCEDURES
 
3.3.1    The Contractor shall supervise and direct the Work, using the
Contractor’s best skill and attention. The Contractor shall be solely
responsible for and have control over construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under
this Contract, subject to overall coordination of the Construction Manager as
provided in Subparagraphs 4.6.3 and 4.6.4.
 
3.3.2    The Contractor shall be responsible to the Owner for acts and omissions
of the Contractor’s employees, Subcontractors and their agents and employees,
and other persons performing portions of the Work under a contract with the
Contractor.
 
3.3.3    The Contractor shall not be relieved of obligations to perform the Work
in accordance with the Contract Documents either by activities or duties of the
Construction Manager or Architect in their administration of the Contract, or by
tests, inspections or approvals required or performed by persons other than the
Contractor.
 
3.3.4    The Contractor shall inspect portions of the Project related to the
Contractor’s Work in order to determine that such portions are in proper
condition to receive subsequent Work.
 
3.4    LABOR AND MATERIALS
 
3.4.1    Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion of the
Work, whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work.
 
3.4.2    The Contractor shall enforce strict discipline and good order among the
Contractor’s employees and other persons carrying out the Contract. The
Contractor shall not permit employment of unfit persons or persons not skilled
in tasks assigned to them.
 
3.7    PERMITS, FEES AND NOTICES
 
3.7.1    Unless otherwise provided in the Contract Documents, the Owner shall
secure and pay for the building permit and the Contractor shall secure and pay
for all other permits and governmental fees, licenses and inspections necessary
for proper execution and completion of the Work which are customarily secured
after execution of the Contract and which are legally required when bids are
received or negotiations concluded.



16



--------------------------------------------------------------------------------

 
3.7.2    The Contractor shall comply with and give notices required by laws,
ordinances, rules and regulations and lawful orders of public authorities
bearing on performance of the Work, including, without limitation, any necessary
approvals or requirements of the Tribe.
 
3.7.3    It is not the Contractor’s responsibility to ascertain that the
Contract Documents are in accordance with applicable laws, statutes, ordinances,
building codes, and rules and regulations. However, if the Contractor observes
that portions of the Contract Documents are at variance therewith, the
Contractor shall promptly notify the Construction Manager, Architect and Owner
in writing, and necessary changes shall be accomplished by appropriate
Modification.
 
3.7.4    If the Contractor performs Work knowing it to be contrary to laws,
statutes, ordinances, building codes, and rules and regulations without such
notice to the Construction Manager, Architect and Owner, the Contractor shall
assume full responsibility for such Work and shall bear the attributable costs.
 
3.8    ALLOWANCES
 
3.8.1    The Contractor shall include in the Contract Sum all allowances stated
in the Contract Documents. Items covered by allowances shall be supplied for
such amounts and by such persons or entities as the Owner may direct, but the
Contractor shall not be required to employ persons or entities against which the
Contractor makes reasonable objection.
 
3.8.2    Unless otherwise provided in the Contract Documents:
 

 
.1
 
materials and equipment under an allowance shall be selected promptly by the
Owner to avoid delay in the Work;

 

 
.2
 
allowances shall cover the cost to the Contractor of materials and equipment
delivered at the site and all required taxes, less applicable trade discounts;

 

 
.3
 
Contractor’s costs for unloading and handling at the site, labor, installation
costs, overhead, profit and other expenses contemplated for stated allowance
amounts shall be included in the Contract Sum and not in the allowances;

 

 
.4
 
whenever costs are more than or less than allowances, the Contract Sum shall be
adjusted accordingly by Change Order. The amount of the Change Order shall
reflect (1) the difference between actual costs and the allowances under Clause
3.8.2.2 and (2) changes in Contractor’s costs under Clause 3.8.2.3.

 
3.9    SUPERINTENDENT
 
3.9.1    The Contractor shall employ a competent superintendent and necessary
assistants who shall be in attendance at the Project site during performance of
the Work. The superintendent shall represent the Contractor, and communications
given to the superintendent shall be as binding as if given to the Contractor.
Important communications shall be confirmed in writing. Other communications
shall be similarly confirmed on written request in each case.
 
3.10    CONTRACTOR’S CONSTRUCTION SCHEDULE
 
3.10.1    The Contractor, promptly after being awarded the Contract, shall
prepare and submit for the Owner’s and Architect’s information and the
Construction Manager’s approval a Contractor’s Construction Schedule for the
Work. Such schedule shall not exceed time limits current under the Contract
Documents, shall be revised at appropriate intervals as required by the
conditions of the Work and Project, shall be related to the entire Project
construction schedule to the extent required by the Contract Documents, and
shall provide for expeditious and practicable execution of the Work.



17



--------------------------------------------------------------------------------

 
3.10.2    The Contractor shall cooperate with the Construction Manager in
scheduling and performing the Contractor’s Work to avoid conflict, delay in or
interference with the Work of other Contractors or the construction or
operations of the Owner’s own forces.
 
3.10.3    The Contractor shall prepare and keep current, for the Construction
Manager’s and Architect’s approval, a schedule of submittals which is
coordinated with the Contractor’s Construction Schedule and allows the
Construction Manager and Architect reasonable time to review submittals.
 
3.10.4    The Contractor shall conform to the most recent schedules.
 
3.11    DOCUMENTS AND SAMPLES AT THE SITE
 
3.11.1    The Contractor shall maintain at the site for the Owner one record
copy of the Drawings, Specifications, addenda, Change Orders and other
Modifications, in good order and marked currently to record changes and
selections made during construction, and in addition approved Shop Drawings,
Product Data, Samples and similar required submittals. These shall be available
to the Construction Manager and Architect and shall be delivered to the
Construction Manager for submittal to the Owner upon completion of the Work and
as a condition of final payment.
 
3.12    SHOP DRAWINGS, PRODUCT DATA AND SAMPLES
 
3.12.1    Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor to illustrate some
portion of the Work.
 
3.12.2    Product Data are illustrations, standard schedules, performance
charts, instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.
 
3.12.3    Samples are physical examples which illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.
 
3.12.4    Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents. The purpose of their submittal is to demonstrate for those
portions of the Work for which submittals are required the way the Contractor
proposes to conform to the information given and the design concept expressed in
the Contract Documents. Review by the Architect is subject to the limitations of
Subparagraph 4.6.12.
 
3.12.5    The Contractor shall review, approve and submit to the Construction
Manager, in accordance with the schedule and sequence approved by the
Construction Manager, Shop Drawings, Product Data, Samples and similar
submittals required by the Contract Documents. The Contractor shall cooperate
with the Construction Manager in the coordination of the Contractor’s Shop
Drawings, Product Data, Samples and similar submittals with related documents
submitted by other Contractors. Submittals made by the Contractor which are not
required by the Contract Documents may be returned without action.
 
3.12.6    The Contractor shall perform no portion of the Work requiring
submittal and review of Shop Drawings, Product Data, Samples or similar
submittals until the respective submittal has been approved by the Construction
Manager and Architect. Such Work shall be in accordance with approved
submittals.
 
3.12.7    By approving and submitting Shop Drawings, Product Data, Samples and
similar submittals, the Contractor represents that the Contractor has determined
and verified materials, field measurements and field construction criteria
related thereto, or will do so, and has checked and coordinated the information
contained within such submittals with the requirements of the Work and of the
Contract Documents.



18



--------------------------------------------------------------------------------

 
3.12.8    The Contractor shall not be relieved of responsibility for deviations
from requirements of the Contract Documents by the Construction Manager’s and
Architect’s approval of Shop Drawings, Product Data, Samples or similar
submittals unless the Contractor has specifically informed the Construction
Manager and Architect in writing of such deviation at the time of submittal and
the Construction Manager and Architect have given written approval to the
specific deviation. The Contractor shall not be relieved of responsibility for
errors or omissions in Shop Drawings, Product Data, Samples or similar
submittals by the Construction Manager’s and Architect’s approval thereof.
 
3.12.9    The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Construction Manager and Architect
on previous submittals.
 
3.12.10    Informational submittals upon which the Construction Manger and
Architect are not expected to take responsive action may be so identified in the
Contract Documents.
 
3.12.11    When professional certification of performance criteria of materials,
systems or equipment is required by the Contract Documents, the Construction
Manager and Architect shall be entitled to rely upon the accuracy and
completeness of such calculations and certifications.
 
3.13    USE OF SITE
 
3.13.1    The Contractor shall confine operations at the site to areas permitted
by law, ordinances, permits and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment.
 
3.13.2    The Contractor shall coordinate the Contractor’s operations with, and
secure the approval of, the Construction Manager before using any portion of the
site.
 
3.13.3    Contractor acknowledges that the existing Mohegan Sum Casino will
remain in full operation while the Work is proceeding and that it is imperative
that such operations continue unimpeded by Contractor’s Work Contractor also
acknowledges that the site is relatively small in size and that Casino
operations and on-going Phase II Expansion work will occupy substantially all
available space at the site. Contractor will prepare, and submit to the
Construction Manager for approval, a Logistics Plan as part of its schedule
submittal. Contractor’s access to the Site will be subject to coordination with
the work of other contractors and the Owner. No Parking by Contractor’s (and its
subcontractor’s) employees will be permitted on the Site.
 
3.14    CUTTING AND PATCHING
 
3.14.1    The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly.
 
3.14.2    The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner’s own forces or of other
Contractors by cutting, patching, excavating or otherwise altering such
construction. The Contractor shall not cut or otherwise alter such construction
by other Contractors or by the Owner’s own forces except with written consent of
the Construction Manager, Owner and such other Contractors; such consent shall
not be unreasonably withheld. The Contractor shall not unreasonably withhold
from the other Contractors or the Owner the Contractor’s consent to cutting or
otherwise altering the Work.



19



--------------------------------------------------------------------------------

 
13.15    CLEANING UP
 
13.15.1    The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work the Contractor shall remove from and about
the Project waste materials, rubbish, the Contractor’s tools, construction
equipment, machinery and surplus materials.
 
3.15.2    If the Contractor fails to clean up as provided in the Contract
Documents, the Construction Manager may do so with the Owner’s approval and the
cost thereof shall be charged to the Contractor.
 
3.15.3    Contractor acknowledges that the existing Mohegan Sun Casino will
remain in full operation while the Work is proceeding and the standard for
clean-up by Contractor will be far higher than on a typical construction sites.
 
3.16    ACCESS TO WORK
 
3.16.1    The Contractor shall provide the Owner, Construction Manager and
Architect access to the Work in preparation and progress wherever located.
 
ARTICLE 4
ADMINISTRATION OF THE CONTRACT
 
4.1    ARCHITECT
 
4.1.1    The Architect is the person lawfully licensed to practice architecture
or an entity lawfully practicing architecture identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The term “Architect” means the Architect or the Architect’s authorized
representative.
 
4.2    CONSTRUCTION MANAGER
 
4.2.1    The Construction Manager is the person or entity identified as such in
the Agreement and is referred to throughout the Contract Documents as if
singular in number. The term “Construction Manager” means the Construction
Manager or the Construction Manager’s authorized representative.
 
4.3    Duties, responsibilities and limitations of authority of the Construction
Manager and Architect as set forth in the Contract Documents shall not be
restricted, modified or extended without written consent of the Owner,
Construction Manager and/or Architect, as applicable, with notice to the
Contractor.
 
4.4    In case of termination of employment of the Construction Manager or
Architect, the Owner shall appoint a construction manager or architect, and
whose status under the Contract Documents shall be that of the former
construction manager or architect, respectively.
 
4.6    ADMINISTRATION OF THE CONTRACT
 
4.6.1    The Construction Manager and Architect will provide administration of
the Contract as described in the Contract Documents, and will be the Owner’s
representatives (1) during construction, (2) until final payment is due and (3)
with the Owner’s concurrence, from time to time during the correction period
described in Paragraph 12.2. The Construction Manager and Architect will advise
and consult with the Owner and will have authority to act on behalf of the Owner
only to the extent provided in the Contract Documents, unless otherwise modified
by written instrument in accordance with other provisions of the Contract.



20



--------------------------------------------------------------------------------

 
4.6.2    The Construction Manager will determine in general that the Work is
being performed in accordance with the requirements of the Contract Documents,
will keep the Owner informed of the progress of the Work, and will endeavor to
guard the Owner against defects and deficiencies in the Work.
 
4.6.3    The Construction Manager will provide for coordination of the
activities of other Contractors and of the Owner’s own forces with the Work of
the Contractor, who shall cooperate with them. The Contractor shall participate
with other Contractors and the Construction Manager and Owner in reviewing their
construction schedules when directed to do so. The Contractor shall make any
revisions to the construction schedule deemed necessary after a joint review and
mutual agreement. The construction schedules shall constitute the schedules to
be used by the Contractor, other Contractors, the Construction Manager and the
Owner until subsequently revised.
 
4.6.4    The Construction Manager will schedule and coordinate the activities of
the Contractors in accordance with the latest approved Project construction
schedule.
 
4.6.5    The Architect will visit the site at intervals appropriate to the stage
of construction to become generally familiar with the progress and quality of
the completed Work and to determine in general if the Work is being performed in
a manner indicating that the Work, when completed, will be in accordance with
the Contract Documents. However, the Architect will not be required to make
exhaustive or continuous on-site inspections to check quality or quantity of the
Work. On the basis of on-site observations as an architect, the Architect will
keep the Owner informed of progress of the Work, and will endeavor to guard the
Owner against defects and deficiencies in the Work.
 
4.6.6    The Construction Manager, except to the extent required by Subparagraph
4.6.4, and Architect will not have control over or charge of and will not be
responsible for construction means, methods, techniques, sequences or
procedures, or for safety precautions and programs in connection with the Work,
since these are solely the Contractor’s responsibility as provided in Paragraph
3.3, and neither will be responsible for the Contractor’s failure to carry out
the Work in accordance with the Contract Documents. Neither the Construction
Manager nor the Architect will have control over or charge of or be responsible
for acts or omissions of the Contractor, Subcontractors, or their agents or
employees, or of any other persons performing portions of the Work.
 
4.6.7    Communications Facilitating Contract Administration.    Except as
otherwise provided in the Contract Documents or when direct communications have
been specially authorized, the Owner and Contractor shall communicate through
the Construction Manager, and shall contemporaneously provide the same
communications to the Architect. Communications by and with the Architect’s
consultants shall be through the Architect Communications by and with
Subcontractors and material suppliers shall be through the Contractor.
Communications by and with other Contractors shall be through the Construction
Manager and shall be contemporaneously provided to the Architect.
 
4.6.8    The Construction Manager will review and certify all Applications for
Payment by the Contractor, including final payment. The Construction Manager
will assemble each of the Contractor’s Applications for Payment with similar
Applications from other Contractors into a Project Application and Project
Certificate for Payment. After reviewing and certifying the amounts due the
Contractors, the Construction Manager will submit the Project Application and
Project Certificate for Payment, along with the applicable Contractors’
Applications and Certificates for Payment, to the Architect.
 
4.6.9    Based on the Architect’s observations and evaluations of Contractors’
Applications for Payment, and the certifications of the Construction Manager,
the Architect will review and certify the amounts due the Contractors and will
issue a Project Certificate for Payment.



21



--------------------------------------------------------------------------------

 
4.6.10    The Architect will have authority to reject Work which does not
conform to the Contract Documents, and to require additional inspection or
testing, in accordance with Subparagraphs 13.5.2 and 13.5.3, whether or not such
Work is fabricated, installed or completed, but will take such action only after
notifying the Construction Manager. Subject to review by the Architect, the
Construction Manager will have the authority to reject Work which does not
conform to the Contract Documents. Whenever the Construction Manager considers
it necessary or advisable for implementation of the intent of the Contract
Documents, the Construction Manager will have authority to require additional
inspection or testing of the Work in accordance with Subparagraphs 13.5.2 and
13.5.3, whether or not such Work is fabricated, installed or completed. The
foregoing authority of the Construction Manager will be subject to the
provisions of Subparagraphs 4.6.18 through 4.6.20 inclusive, with respect to
interpretations and decisions of the Architect. However, neither the Architect’s
nor the Construction Manager’s authority to act under this Subparagraph 4.6.10
nor a decision made by either of them in good faith either to exercise or not to
exercise such authority shall give rise to a duty or responsibility of the
Architect or the Construction Manager to the Contractor, Subcontractors,
material and equipment suppliers, their agents or employees, or other persons
performing any of the Work.
 
4.6.11    The Construction Manager will receive from the Contractor and review
and approve all Shop Drawings, Product Data and Samples, coordinate them with
information received from other Contractors, and transmit to the Architect those
recommended for approval. The Construction Manager’s actions will be taken with
such reasonable promptness as to cause no delay in the Work of the Contractor or
in the activities of other Contractors, the Owner, or the Architect.
 
4.6.12    The Architect will review and approve or take other appropriate action
upon the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents.
The Architect’s action will be taken with such reasonable promptness as to cause
no delay in the Work of the Contractor or in the activities of the other
Contractors, the Owner, or the Construction Manager, while allowing sufficient
time in the Architect’s professional judgment to permit adequate review. Review
of such submittals is not conducted for the purpose of determining the accuracy
and completeness of other details such as dimensions and quantities, or for
substantiating instructions for installation or performance of equipment or
systems, all of which remain the responsibility of the Contractor as required by
the Contract Documents. Neither the Construction Manager’s nor the Architect’s
review of the Contractor’s submittals shall not relieve the Contractor of the
obligations under Paragraphs 3.3, 3.5 and 3.12. Neither the Construction
Manager’s nor the Architect’s review shall constitute approval of safety
precautions or, unless otherwise specifically stated by the Architect, of any
construction means, methods, techniques, sequences or procedures. Neither the
Construction Manager’s nor the Architect’s approval of a specific item shall
indicate approval of an assembly of which the item is a component.
 
4.6.13    The Construction Manager will prepare Change Orders and Construction
Change Directives.
 
4.6.14    Following consultation with the Construction Manager, the Architect
will take appropriate action on Change Orders or Construction Change Directives
in accordance with Article 7 and will have authority to order minor changes in
the Work as provided in Paragraph 7.4.
 
4.6.15    The Construction Manager will maintain at the site for the Owner one
record copy of all Contracts, Drawings, Specifications, addenda, Change Orders
and other Modifications, in good order and marked currently to record all
changes and selections made during construction, and in addition approved Shop
Drawings, Product Data, Samples and similar required submittals. These will be
available to the Architect and the Contractor, and will be delivered to the
Owner upon completion of the Project.
 
4.6.16    The Construction Manager will assist the Architect in conducting
inspections to determine the dates of Substantial Completion and final
completion, and will receive and forward to the Architect written warranties and
related documents required by the Contract and assembled by the Contractor. The
Construction Manager will



22



--------------------------------------------------------------------------------

forward to the Architect a final Project Application and Project Certificate for
Payment upon compliance with the requirements of the Contract Documents.
 
4.6.17    If the Owner and Architect agree, the Architect will provide one or
more project representatives to assist in carrying out the Architect’s
responsibilities at the site. The duties, responsibilities and limitations of
authority of such project representatives shall be as set forth in an exhibit to
be incorporated in the Contract Documents.
 
4.6.18    The Architect will interpret and decide matters concerning performance
under and requirements of the Contract Documents on written request of the
Construction Manager, Owner or Contractor. The Architect’s response to such
requests will be made with reasonable promptness and within any time limits
agreed upon. If no agreement is made concerning the time within which
interpretations required of the Architect shall be furnished in compliance with
this Paragraph 4.6, then delay shall not be recognized on account of failure by
the Architect to furnish such interpretations until 15 days after written
request is made for them.
 
4.6.19    Interpretations and decisions of the Architect will be consistent with
the intent of and reasonably inferable from the Contract Documents and will be
in writing or in the form of drawings. When making such interpretations and
decisions, the Architect will endeavor to secure faithful performance by both
Owner and Contractor, will not show partiality to either and will not be liable
for results of interpretations or decisions so rendered in good faith.
 
4.6.20    The Architect’s decision on matters relating to aesthetic effect will
be final if consistent with the intent expressed in the Contract Documents.
 
4.7    CLAIMS AND DISPUTES
 
4.7.1    Definition.    A Claim is a demand or assertion by one of the parties
seeking, as a matter of right, adjustment or interpretation of Contract terms,
payment of money, extension of time or other relief with respect to the terms of
the Contract. The term “Claim” also includes other disputes and matters in
question between the Owner and Contractor arising out of or relating to the
Contract. Claims must be made by written notice. The responsibility to
substantiate Claims shall rest with the party making the Claim.
 
4.7.2    Decision of Architect.    Claims, including those alleging an error or
omission by the Construction Manager or Architect, shall be referred initially
to the Architect for action as provided in Paragraph 4.8. A decision by the
Architect, as provided in Subparagraph 4.8.4, shall be required as a condition
precedent to litigation of a Claim between the Contractor and Owner as to all
such matters arising prior to the date final payment is due, regardless of (1)
whether such matters relate to execution and progress of the Work or (2) the
extent to which the Work has been completed. The decision by the Architect in
response to a Claim shall not be a condition precedent to arbitration or
litigation in the event (1) the position of Architect is vacant, (2) the
Architect has not received evidence or has failed to render a decision within
agreed time limits, (3) the Architect has failed to take action required under
Subparagraph 4.8.4 within 30 days after the Claim is made, (4) 45 days have
passed after the Claim has been referred to the Architect or (5) the Claim
relates to a mechanic’s lien.
 
4.7.3    Time Limits on Claims.    Claims by either party must be made within 7
days after occurrence of the event giving rise to such Claim or within 7 days
after the claimant first recognizes the condition giving rise to the Claim,
whichever is later. Claims must be made by written notice. An additional Claim
made after the initial Claim has been implemented by Change Order will not be
considered unless submitted in a timely manner.
 
4.7.4    Continuing Contract Performance.    Pending final resolution of a
Claim, unless otherwise agreed in writing the Contractor shall proceed
diligently with performance of the Contract and the Owner shall continue to make
payments in accordance with the Contract Documents.



23



--------------------------------------------------------------------------------

 
4.7.6    Claims for Concealed or Unknown Conditions.    If conditions are
encountered at the site which are (1) subsurface or otherwise concealed physical
conditions which differ materially from those indicated in the Contract
Documents or (2) unknown physical conditions of an unusual nature, which differ
materially from those ordinarily found to exist and generally recognized as
inherent in construction activities of the character provided for in the
Contract Documents, then notice by the observing party shall be given to the
other party promptly before conditions are disturbed and in no event later than
7 days after first observance of the conditions. The Architect will promptly
investigate such conditions and, if they differ materially and cause an increase
or decrease in the Contractor’s cost of, or time required for, performance of
any part of the Work, will recommend an equitable adjustment in the Contract Sum
or Contract Time, or both. If the Architect determines that the conditions at
the site are not materially different from those indicated in the Contract
Documents and that no change in the terms of the Contract is justified, the
Architect shall so notify the Owner and Contractor in writing, stating the
reasons. Claims by either party in opposition to such determination must be made
within 7 days after the Architect has given notice of the decision. If the Owner
and Contractor cannot agree on an adjustment in the Contract Sum or Contract
Time, the adjustment shall be referred to the Architect for initial
determination, subject to further proceedings pursuant to Paragraph 4.8.
 
4.7.7    Claims for Additional Cost.    If the Contractor wishes to make Claim
for an increase in the Contract Sum, written notice as provided herein shall be
given before proceeding to execute the Work. Prior notice is not required for
Claims relating to an emergency endangering life or property arising under
Paragraph 10.3. If the Contractor believes additional cost is involved for
reasons including but not limited to (1) a written interpretation from the
Architect, (2) an order by the Owner to stop the Work where the Contractor was
not at fault, (3) a written order for a minor change in the Work issued by the
Architect, (4) failure of payment by the Owner, (5) termination of the Contract
by the Owner, (6) Owner’s suspension or (7) other reasonable grounds, Claim
shall be filed in accordance with the procedure established herein.
 
4.7.8    Claims for Additional Time.
 
4.7.8.1    If the Contractor wishes to make Claim for an increase in the
Contract Time, written notice as provided herein shall be given. The
Contractor’s Claim shall include an estimate of cost and of probable effect of
delay on progress of the Work. In the case of a continuing delay only one Claim
is necessary.
 
4.7.8.2    If adverse weather conditions are the basis for a Claim for
additional time, such Claim shall be documented by data substantiating that
weather conditions were abnormal for the period of time and could not have been
reasonably anticipated, and that weather conditions had material adverse effect
on the scheduled construction.
 
4.7.9    Injury or Damage to Person or Property.    If either party to the
Contract suffers injury or damage to person or property because of an act or
omission of the other party, of any of the other party’s employees or agents, or
of others for whose acts such party is legally liable, written notice of such
injury or damage, whether or not insured, shall be given to the other party
within a reasonable time not exceeding 7 days after first observance. The notice
shall provide sufficient detail to enable the other party to investigate the
matter. If a Claim for additional cost or time related to this Claim is to be
asserted, it shall be filed as provided in Subparagraphs 4.7.7 or 4.7.8.
 
4.8    RESOLUTION OF CLAIMS AND DISPUTES
 
4.8.1    The Architect will review Claims and take one or more of the following
preliminary actions within ten days of receipt of a Claim: (1) request
additional supporting data from the claimant, (2) submit a schedule to the
parties indicating when the Architect expects to take action, (3) reject the
Claim in whole or in part, stating reasons for rejection, (4) recommend approval
of the Claim by the other party or (5) suggest a compromise. The Architect may
also, but is not obligated to, notify the surety, if any, of the nature and
amount of the Claim.



24



--------------------------------------------------------------------------------

 
4.8.2    If a Claim has been resolved, the Architect will prepare or obtain
appropriate documentation.
 
4.8.3    If a Claim has not been resolved, the party making the Claim shall,
within ten days after the Architect’s preliminary response, take one or more of
the following actions: (1) submit additional supporting data requested by the
Architect, (2) modify the initial Claim or (3) notify the Architect that the
initial Claim stands.
 
4.8.4    If a Claim has not been resolved after consideration of the foregoing
and of further evidence presented by the parties or requested by the Architect,
the Architect will notify the parties in writing that the Architect’s decision
will be made within seven days, which decision shall be final and binding on the
parties but subject to litigation. Upon expiration of such time period, the
Architect will render to the parties the Architect’s written decision relative
to the Claim, including any change in the Contract Sum or Contract Time or both.
If there is a surety and there appears to be a possibility of a Contractor’s
default, the Architect may, but is not obligated to, notify the surety and
request the surety’s assistance in resolving the controversy.
 
ARTICLE 5
SUBCONTRACTORS
 
5.1    DEFINITIONS
 
5.1.1    A Subcontractor is a person or entity who has a direct contract with
the Contractor to perform a portion of the Work at the site. The term
“Subcontractor” is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized representative of the
Subcontractor. The term “Subcontractor” does not include other Contractors or
subcontractors of other Contractors.
 
5.1.2    A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform a portion of the Work at the site. The
term “Sub-subcontractor” is referred to throughout the Contract Documents as if
singular in number and means a Sub-subcontractor or an authorized representative
of the Sub-subcontractor.
 
5.2    AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK
 
5.2.1    Unless otherwise stated in the Contract Documents or the bidding
requirements, the Contractor, as soon as practicable after award of the
Contract, shall furnish in writing to the Construction Manager for review by the
Owner, Construction Manager and Architect the names of persons or entities
(including those who are to furnish materials or equipment fabricated to a
special design) proposed for each principal portion of the Work. The
Construction Manager will promptly reply to the Contractor in writing stating
whether or not the Owner, Construction Manager or Architect, after due
investigation, has reasonable objection to any such proposed person or entity.
Failure of the Construction Manager to reply promptly shall constitute notice of
no reasonable objection.
 
5.2.2    The Contractor shall not contract with a proposed person or entity to
whom the Owner, Construction Manager or Architect has made reasonable and timely
objection. The Contractor shall not be required to contract with anyone to whom
the Contractor has made reasonable objection.
 
5.2.3    If the Owner, Construction Manager or Architect has reasonable
objection to a person or entity proposed by the Contractor, the Contractor shall
propose another to whom the Owner, Construction Manager or Architect has no
reasonable objection. The Contract Sum shall be increased or decreased by the
difference in cost occasioned by such change and an appropriate Change Order
shall be issued. However, no increase in the Contract Sum shall be allowed for
such change unless the Contractor has acted promptly and responsively in
submitting names as required.



25



--------------------------------------------------------------------------------

 
5.2.4    The Contractor shall not change a Subcontractor, person or entity
previously selected if the Owner, Construction Manager or Architect makes
reasonable objection to such change.
 
5.3    SUBCONTRACTUAL RELATIONS
 
5.3.1    By appropriate agreement, written where legally required for validity,
the Contractor shall require each Subcontractor, to the extent of the Work to be
performed by the Subcontractor, to be bound to the Contractor by terms of the
Contract Documents, and to assume toward the Contractor all the obligations and
responsibilities which the Contractor, by these Documents, assumes toward the
Owner, Construction Manager and Architect. Each subcontract agreement shall
preserve and protect the rights of the Owner, Construction Manager and Architect
under the Contract Documents with respect to the Work to be performed by the
Subcontractor so that subcontracting thereof will not prejudice such rights, and
shall allow to the Subcontractor, unless specifically provided otherwise in the
subcontract agreement, the benefit of all rights, remedies and redress against
the Contractor that the Contractor, by the Contract Documents, has against the
Owner. Where appropriate, the Contractor shall require each Subcontractor to
enter into similar agreements with Sub-subcontractors. The Contractor shall make
available to each proposed Subcontractor, prior to the execution of the
subcontract agreement, copies of the Contract Documents to which the
Subcontractor will be bound, and, upon written request of the Subcontractor,
identify to the Subcontractor terms and conditions of the proposed subcontract
agreement which may be at variance with the Contract Documents. Subcontractors
shall similarly make copies of applicable portions of such documents available
to their respective proposed Sub-subcontractors.
 
5.4    CONTINGENT ASSIGNMENT OF SUBCONTRACTS
 
5.4.1    Each subcontract agreement for a portion of the Work is assigned by the
Contractor to the Owner provided that:
 

 
.1
 
assignments is effective only after termination of the Contract by the Owner for
cause pursuant to Paragraph 14.2 and only for those subcontract agreements which
the Owner accepts by notifying the Subcontractor in writing; and

 

 
.2
 
assignment is subject to the prior rights of the surety, if any, obligated under
bond relating to the Contract.

 
5.4.2    If the Work has been suspended for more than 30 days, the
Subcontractor’s compensation shall be equitably adjusted.
 
ARTICLE 6
CONSTRUCTION BY OWNER OR BY
OTHER CONTRACTORS
 
6.1
 
OWNER’S RIGHT TO PERFORM CONSTRUCTION WITH OWN FORCES AND TO AWARD OTHER
CONTRACTS

 
6.1.1    The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces, which include persons or
entities under separate contracts not administered by the Construction Manager.
The Owner further reserves the right to award other contracts in connection with
other portions of the Project or other construction or operations on the site
under Conditions of the Contract identical or substantially similar to these
including those portions related to insurance and waiver of subrogation. If the
Contractor claims that delay or additional cost is involved because of such
action by the Owner, the Contractor shall make such Claim as provided elsewhere
in the Contract Documents.
 
6.1.2    When the Owner performs construction or operations with the Owner’s own
forces including persons or entities under separate contracts not administered
by the Construction Manager, the Owner shall provide for coordination of such
forces with the Work of the Contractor, who shall cooperate with them.



26



--------------------------------------------------------------------------------

 
6.1.3    Unless otherwise provided in the Contract Documents, when the Owner
performs construction or operations related to the Project with the Owner’s own
forces, the Owner shall be deemed to be subject to the same obligations and to
have the same rights which apply to the Contractor under the Conditions of the
Contract, including, without excluding others, those stated in this Article 6
and in Articles 3, 10, 11, and 12.
 
6.2    MUTUAL RESPONSIBILITY
 
6.2.1    The Contractor shall afford the Owner’s own forces, Construction
Manager and other Contractors reasonable opportunity for introduction and
storage of their materials and equipment and performance of their activities,
and shall connect and coordinate the Contractor’s construction and operations
with theirs as required by the Contract Documents.
 
6.2.2    If part of the Contractor’s Work depends for proper execution or
results upon construction or operations by the Owner’s own forces or other
Contractors, the Contractor shall, prior to proceeding with that portion of the
Work, promptly report to the Construction Manager and Architect apparent
discrepancies or defects in such other construction that would render it
unsuitable for such proper execution and results. Failure of the Contractor so
to report shall constitute an acknowledgment that the Owner’s own forces or
other Contractors’ completed or partially completed construction is fit and
proper to receive the Contractor’s Work, except as to defects not then
reasonably discoverable.
 
6.2.3    Costs caused by delays or by improperly timed activities or defective
construction shall be borne by the party responsible therefor.
 
6.2.4    The Contractor shall promptly remedy damage wrongfully caused by the
Contractor to completed construction or partially completed construction or to
property of the Owner or other Contractors as provided in Subparagraph 10.2.5.
 
6.2.5    Claims and other disputes and matters in question between the
Contractor and other Contractors shall be subject to the provisions of Paragraph
4.7 provided the other Contractors have reciprocal obligations.
 
6.2.6    The Owner and other Contractors shall have the same responsibilities
for cutting and patching as are described for the Contractor in Paragraph 3.14.
 
6.3    OWNER’S RIGHT TO CLEAN UP
 
6.3.1    If a dispute arises among the Contractor, other Contractors and the
Owner as to the responsibility under their respective contracts for maintaining
the premises and surrounding area free from waste materials and rubbish as
described in Paragraph 3.15, the Owner may clean up and allocate the cost among
those responsible as the Construction Manager, in consultation with the
Architect, determines to be just.
 
ARTICLE 7
CHANGES IN THE WORK
 
7.1    CHANGES
 
7.1.1    Changes in the Work may be accomplished after execution of the
Contract, and without invalidating the Contract, by Change Order, Work Directive
or order for a minor change in the Work, subject to the limitations stated in
this Article 7 and elsewhere in the Contract Documents.
 
7.1.2    A Change order shall be based upon agreement among the Owner,
Construction Manager, Architect and Contractor; a Work Directive requires
agreement by the Construction Manager and may or may not be agreed to by
Contractor; an order for a minor change in the Work may be issued by the
Architect alone.



27



--------------------------------------------------------------------------------

 
7.1.3    Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and Contractor shall proceed promptly, unless otherwise
provided in the Change Order, Work Directive or order for a minor change in the
Work.
 
7.1.4    If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are so changed in a
proposed Change Order or Work Directive that application of such unit prices to
quantities of Work proposed will cause substantial inequity to the Owner or
Contractor, the applicable unit prices shall be equitably adjusted.
 
7.2    CHANGE ORDERS
 
7.2.1    A Change Order is a written instrument prepared by the Construction
Manager and signed by the Construction Manager and signed by Construction
Manager as agent of the Owner and Contractor, stating their agreement upon all
of the following:
 

 
.1
 
a change in the Work;

 

 
.2
 
the amount of the adjustment in the Contract Sum, if any; and

 

 
.3
 
the extent of the adjustment in the Contract Time, if any.

 
7.2.2     The Contractor shall following the procedures set for the in Paragraph
7.2.3, at any time without notice to the sureties and following the
authorization from the Construction Manager and Owner by written Change Order,
make changes in the Work, within the general scope of the Contract Documents
including changes;
 
(a)    in the specifications or drawings:
 
(b)    in the method or manner of performance of the Work;
 
(c)    in the Owner-furnished facilities, equipment, materials, services, or
Project Site; or
 
(d)    directing acceleration in the performance the Work.
 
7.2.3    Within five (5) days after notice to Contractor Manager that a change
is required or within five (5) days after request for a change order by the
Contractor, the Contractor will be required to submit to the Construction
Manager a cost proposal for the work to be accomplished or services to be
performed. All changes to the work directed by the Construction Manager,
pursuant to the above, shall be, made by the Contractor upon one or more of the
following bases, at the election of the Construction Manager and Owner.
 
(a)    Unit Price Basis. When appropriate and as may be directed by the
Construction Manager and Owner, changes to the Work shall be made in accordance
with such unit prices as may have been negotiated. All adjustments, both
additive and/or deductive, made under this method shall be based on the total
number of units involved and summarized to the formula shown below:
 
                                                    
 
x
  
                                                
 
=
  
                                                
net number of units
      
Contract Unit Price
      
Total of Change

 
(b)    Fixed Price Basis. Where appropriate and as may be directed by the
Construction Manager and Owner, changes to the Work may be made on a fixed price
basis. Within five (5) days after receipt of the notice of the Construction
Manager’s intention to make a change or alteration in the Work, the Contractor
shall furnish to the Construction Manager a detailed fixed price proposal for
any increase or decrease in the Contract Price and in the time required for
completion of the Work, which will be caused by such change. The Construction
Manager shall have the right to accept or reject such proposal.



28



--------------------------------------------------------------------------------

 
Contractor’s percentage allowance for overhead and profit in the amount(s)
stated below shall be included in the contractor’s proposal. Said amount(s)
shall be deemed to have covered all headquarters and field office supervision
and administration, including craft, general, foreman, and/or superintendent.
The same percentages shall apply to any lower tier subcontractors to the
Contractor.
 
1.    Net Total Material
  
$
  
                                                      
2.    Net Total Equipment
  
$
  
                                                      
3.    Net Total Labor
         
mh    x    rate

--------------------------------------------------------------------------------

    
(per collective bargaining agreement)
  
$
  
                                                      
4.    Net Payroll taxes and if applicable insurance    
  
$
  
                                                      
5.    Net Subtotal
  
$
  
                                                      
6.    Net Overhead and Profit @ 10% of Line 5
  
$
  
                                                      
7.    Net Subcontract Costs
  
$
  
                                                      
8.    Net Overhead and Profit @ 5% of Line 7
  
$
  
                                                      
9.    Net Bond Costs, if any
  
$
  
                                                      
10.    Total Costs
  
$
  
                                                      

 
(c)    Cost of Labor and Materials Basis. In the event that the Contractor,
pursuant to a written order, which establishes a not-to-exceed price, and which
is signed by the Construction Manager and Owner, performs any additional Work
upon the basis set forth in this Paragraph (c) the Contractor shall furnish to
the Construction Manager, within twenty -four (24) hours of each day additional
work is performed, daily timesheets and material sheets, and securing the
Construction Manager’s or designee’s signature thereon. The original signed
timesheets and material receipts shall accompany all bills and vouchers which
the Contractor shall present for payment. Daily time and materials reporting
shall be on forms approved by the Construction Manager, and shall reference the
appropriate PCO No. / Item No. or change order number. Daily timesheets shall be
fully descriptive of the Work performed.
 
The Contractor shall, if requested by the Construction Manager, make daily
reports in writing of all additional Work performed under the provisions of the
Paragraph(c). Contractor agrees that all correspondence records, vouchers and
books of accounts, insofar as they pertain to the changes to the work done under
this Paragraph (c) will be open at all reasonable times for inspection and audit
by the Construction Manager or its designee.
 
If the Construction Manager elects to accomplish the change on the basis of cost
of labor and materials, the Contractor shall furnish such additional labor and
materials, equipment, apparatus, and supervision required to make the requested
change, in accordance with the terms and conditions of the Contract and the
Contractor will be paid on the following basis:
 
(i)    The all inclusive applicable craft straight time wage rates in effect at
the time the Work is to be performed, which shall include all benefits and
fringes, including, where applicable, but not limited to Worker’s Compensation
Act Tax, unless exempted by the Owner Controlled Insurance Program, and Federal
and State Unemployment Insurance contributions.
 
(ii)    Any premiums paid for authorized overtime shall be reimbursed, at the
premium portion only, of the applicable craft rates in effect at the time the
work is performed, with an allowance for insurance, where applicable, but no
allowance for overhead and profit.
 
(iii)    The actual net cost of all materials, equipment, and apparatus
furnished or rented for such additional work supported by copies of vendors’
invoices. The Contractor will be responsible for securing and shall give the
Owner the full benefit of all cash or other forms of discounts or rebates that
are available. All rental equipment provided by Contractor shall be at rates
approved by the Construction Manager.
 
(iv)    Tools and construction equipment with an individual value less than
$1,000.00 required for such additional Work will be reimbursed at rate not to
exceed 3% of the straight-time labor cost.



29



--------------------------------------------------------------------------------

 
(v)    A percentage allowance, as stated below, for overhead and profit on the
total of Subparagraphs (i), (iii), and (iv), as previously listed. Said
allowances shall be deemed to cover the expenses of all headquarters and field
office supervision and administration.
 
(vi)    If the Contractor shall subcontract any portion of such additional Work,
the Contractor shall be reimbursed for the amounts actually paid to the
subcontractor, plus a percentage allowance of five (5%) percent for overhead and
profit.
 
(vii)    The cost of time and materials work will be based on the following
formula for both Contractor and any subcontractor, if required:
 
a.    Total Material
  
$
  
                                                 
b.    Total Equipment
  
$
  
                                                 
c.    Total Straight Time Rate:
         
mh    x    rate
  
$
  
                                                 
d.    Payroll taxes and insurance    
  
$
  
                                                 
e.    Subtotal
  
$
  
                                                 
f.    Overhead and Profit @ 10% of Line e
  
$
  
                                                 
g.    Small Tool Allowance not to exceed 3% of Line e
  
$
  
                                                 
h.    Subtotal, Lines e, f and g
  
$
  
                                                 
i.    Total Premium Time Labor:mh. x rate
  
$
  
                                                 
j.    Subcontract Costs
  
$
  
                                                 
k.    Overhead and Profit @ 5% of Line i
  
$
  
                                                 
l.    Bond Costs, if any
  
$
  
                                                 
m.    Total Costs, Lines h through l
  
$
  
                                                 

 
7.2.4    (a)    Any written or oral order which as used in this Paragraph 7.2.4
(a), includes direction, instruction, interpretation, or determination from the
Construction Manager that causes a change, shall be treated as a Change Order
under this clause; provided, however, that Contractor gives the Construction
Manager written notice stating (1) the date, circumstances and source of the
order, and (2) that Contractor regards the order as a Change Order. The written
notice must be provided as soon as possible, but in no event later than two (2)
days after receipt of the written or oral order. No proposal for any change
shall be allowed for any costs incurred more than two (2) days before the
Construction Manager receives written notice as required. Contractor shall not
proceed with the proposed change or incur any costs unless specifically directed
to do so by the Construction Manager.
 
(b)    Except as provided in this clause, no order, statement or conduct of any
person or party other than the Construction Manager shall be treated as a change
under this Paragraph 7.2.4, or entitle Contractor to an equitable adjustment.
 
(c)    No proposal by the Contractor for an equitable adjustment shall be
allowed if asserted after final payment. Furthermore, no requests for change
orders or submittals of claims of any kind will be accepted 45 days after the
Contractor has achieved Substantial Completion. If, however no written notice,
as described in the Contract Documents was given by the Contractor prior to
Substantial Completion the request for change order(s) or claim(s) will not be
accepted.
 
(d)    The Construction Manager with the Owners approval may direct the
Contractor to implement a change in the Work without regard to the process in
Paragraph 7.2.3. and Contractor shall proceed to implement the Change in the
Work under the direction of Construction Manager. An amendment to the Contract
Documents which will reflect an equitable adjustment in cost and schedule will
be subsequently negotiated. If the Construction Manager determines that a Change
Order is appropriate under the circumstances, and the Construction Manager and
the Contractor are unable to agree upon the resulting impact(s) on the Contract
Sum and/or the Period for Completion (if any), the Construction Manager may
execute a unilateral Change Order to the Construction Contract. The Contractor
shall thereafter promptly,



30



--------------------------------------------------------------------------------

diligently and faithfully perform the work (if it has not already begun to
perform such work if previously so directed in writing by the Construction
Manager). If Construction Manager and Contractor are unable to negotiate an
amendment acceptable to the Owner, the matter will be considered a dispute under
Article 4.8.
 
7.2.5    The Contractor shall maintain a log of the status of all proposed and
issued Change Orders which log will be provided at least weekly to the
Construction Manager and discussed in the weekly job meetings.”
 
*7.3    Work Directive
 
7.3.1    A Work Directive is a written order prepared by the Construction
Manager and signed by the Construction Manager and Contractor, directing a
change in the Work and stating their agreement or disagreement on the following:
 

 
.1
 
A change in the Work.

 

 
.2
 
the amount of the adjustment in the Contract Sum, if any; and

 

 
.3
 
the extent of the adjustment in Schedule, if any.

 
7.3.2    If a Work Directive requires an adjustment to the Contract Sum, the
adjustments will be based upon the pricing formats and procedures set forth in
Article 7.2. above. Contractor shall comply with the timeframes set forth in
7.2, above, for notice, pricing and/or schedule Information; failure to do so
shall be considered a waiver by Contractor of its right to request an equitable
adjustment of its Contract Sum or the Schedule.”
 
7.4    MINOR CHANGES IN THE WORK
 
7.4.1    The Architect will have authority to order minor changes in the Work
not involving adjustment in the Contract Sum or extension of the Contract Time
and not inconsistent with the intent of the Contract Documents. Such changes
shall be effected by written order issued through the Construction Manager and
shall be binding on the Owner and Contractor. The Contractor shall carry out
such written orders promptly.
 
ARTICLE 8
TIME
 
8.1    DEFINITIONS
 
8.1.1    Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.
 
8.1.2    The date of commencement the Work is the date established in the
Agreement. The date shall not be postponed by the failure to act of the
Contractor or of persons or entities for whom the Contractor is responsible.
 
8.1.3    The date of Substantial Completion is the date certified by the
Architect in accordance with Paragraph 9.8.
 
8.1.4    The term “day” as used in the Contract Documents shall mean calendar
day unless otherwise specifically defined.
 
8.2    PROGRESS AND COMPLETION
 
8.2.1    Time limits stated in the Contract Documents are of the essence of the
Contract. By executing the Agreement the Contractor confirms that the Contract
Time is a reasonable period for performing the Work.
 
8.2.2    The Contractor shall not knowingly, except by agreement or instruction
of the Owner in writing, prematurely commence operations on the site or
elsewhere prior to the effective date of insurance required by Article 11 to be
furnished by the Contractor. The date of commencement of the Work shall not be
changed by the effective date of such insurance. Unless the date of commencement
is established by a notice to proceed given by the Owner, the Contractor shall
notify the Owner in writing not less than five days or other agreed period
before commencing the Work.



31



--------------------------------------------------------------------------------

 
8.2.3    The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.
 
8.3    DELAYS AND EXTENSIONS OF TIME
 
8.3.1    If the contractor is delayed at any time in progress of the Work by an
act or neglect of the Owner’s own forces, Construction Manager, Architect, any
of the other Contractors or an employee of any of them, or by changes ordered in
the Work, or by labor disputes, fire, unusual delay in deliveries, unavoidable
casualties or other causes beyond the Contractor’s control, or by delay
authorized by the Owner or by other causes which the Architect, based on the
recommendation of the Construction Manager, determines may justify delay, then
the Contract Time shall be extended by Change Order for such reasonable time as
the Architect may determine.
 
8.3.2    Claims relating to time shall be made in accordance with applicable
provisions of Paragraph 4.7.
 
8.3.3    This Paragraph 8.3 does not preclude recovery of damages for delay by
either party under other provisions of the Contract Documents.
 
ARTICLE 9
PAYMENTS AND COMPLETION
 
9.1    CONTRACT SUM
 
9.1.1    The Contract Sum is stated in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
performance of the Work under the Contract Documents.
 
9.2    SCHEDULE OF VALUES
 
9.2.1    Before the first Application for payment, the Contractor shall submit
to the Construction Manager, a schedule of values allocated to various portions
of the Work, prepared in such form and supported by such data to substantiate
its accuracy as the Construction Manager may require. This schedule, upon
acceptance by the Construction Manager shall be used as a basis for reviewing
the Contractor’s Applications for Payment.
 
9.3    APPLICATIONS FOR PAYMENT
 
9.3.1    At least fifteen days before the date established for each progress
payment, the Contractor shall submit to the Construction Manager an itemized
Application for Payment for Work completed in accordance with the schedule of
values. Such application shall be notarized, if required, and supported by such
data substantiating the Contractor’s right to payment as the Owner, Construction
Manager or Architect may require, such as copies of requisitions from
Subcontractors and material suppliers, and reflecting retainage if provided for
elsewhere in the Contract Documents.
 
9.3.1.1    Such applications may include requests for payment on account of
changes in the Work which have been properly authorized by Construction Change
Directives but not yet included in Change Orders.
 
9.3.1.2    Such applications may not include requests for payment of amounts the
Contractor does not intend to pay to a Subcontractor or material supplier
because of a dispute or other reason.
 
9.3.2    Unless otherwise provided in the Contract Documents, payments shall be
made on account of materials and equipment delivered and suitably stored at the
site for subsequent incorporation in the Work. If approved in advance by the
Owner, payment may similarly be made for materials and equipment suitably stored
off the site at a location agreed upon in writing. Payment for materials and
equipment stored on or off the site shall be conditioned upon compliance by the
Contractor with procedures satisfactory to the Owner to establish the Owner’s
title to such materials and equipment or otherwise protect the Owner’s interest,
and shall include applicable insurance, storage and transportation to the site
for such materials and equipment stored off the site.



32



--------------------------------------------------------------------------------

 
9.3.3    The Contractor warrants that title to all Work covered by an
Application for Payment will pass to the Owner no later than the time of
payment. The Contractor further warrants that upon submittal of an Application
for Payment all Work for which Certificates for Payment have been previously
issued and payments received from the Owner shall, to the best of the
Contractor’s knowledge, information and belief, be free and clear of liens,
claims, security interests or encumbrances in favor of the Contractor,
Subcontractors, material suppliers, or other persons or entities making a claim
by reason of having provided labor, materials and equipment relating to the
Work.
 
9.4    CERTIFICATES FOR PAYMENT
 
9.4.1    The Construction Manager will assemble a Project Application for
Payment by combining the Contractor’s applications with similar applications for
progress payments from other Contractors and, after certifying the amounts due
on such applications, forward them to the Architect within seven days.
 
9.4.2    Within seven days after the Architect’s receipt of the Project
Application for Payment, the Construction Manager and Architect will either
issue to the Owner a Project Certificate for Payment, with a copy to the
Contractor, for such amount as the Construction Manager and Architect determine
is properly due, or notify the Contractor and Owner in writing of the
Construction Manager’s and Architect’s reasons for withholding certification in
whole or in part as provided in Subparagraph 9.5.1. Such notification will be
forwarded to the Contractor by the Construction Manager.
 
9.4.3    The issuance of a separate Certificate for Payment or a Project
Certificate for Payment will constitute representations made separately by the
Construction Manager and Architect to the Owner, based on their individual
observations at the site and the data comprising the Application for Payment
submitted by the Contractor, that the Work has progressed to the point indicated
and that, to the best of the Construction Manager’s and Architect’s knowledge,
information and belief, quality of the Work is in accordance with the Contract
Documents. The foregoing representations are subject to an evaluation of the
Work for conformance with the Contract Documents upon Substantial Completion, to
results of subsequent tests and inspections, to minor deviations from the
Contract Documents correctable prior to completion and to specific
qualifications expressed by the Construction Manager or Architect. The issuance
of a separate Certificate for Payment or a Project Certificate for Payment will
further constitute a representation that the Contractor is entitled to payment
in the amount certified. However, the issuance of a separate Certificate for
Payment or a Project Certificate for Payment will not be a representation that
the Construction Manager or Architect has (1) made exhaustive or continuous
on-site inspections to check the quality or quantity of the Work, (2) reviewed
the Contractor’s construction means, methods, techniques, sequences or
procedures, (3) reviewed copies of requisitions received from Subcontractors and
material suppliers and other data requested by the Owner to substantiate the
Contractor’s right to payment or (4) made examination to ascertain how or for
what purpose the Contractor has used money previously paid on account of the
Contract Sum.
 
9.5    DECISIONS TO WITHHOLD CERTIFICATION
 
9.5.1    The Construction Manager or Architect may decide not to certify payment
and may withhold a Certificate for Payment in whole or in part, to the extent
reasonably necessary to protect the Owner, if in the Construction Manager’s or
Architect’s opinion the representations to the Owner required by Subparagraph
9.4.3 cannot be made. If the Construction Manager or Architect is unable to
certify payment in the amount of the Application, the Construction Manager or
Architect will notify the Contractor and Owner as provided in Subparagraph
9.4.2. If the Contractor, Construction Manager and Architect cannot agree on a
revised amount, the Construction Manager and Architect will promptly issue a
Certificate for Payment for the amount for which the Construction Manager and
Architect are able to make such representations to the Owner. The Construction
Manager or Architect may also decide not to certify payment or, because of
subsequently discovered evidence or



33



--------------------------------------------------------------------------------

subsequent observations, may nullify the whole or a part of a Certificate for
Payment previously issued, to such extent as may be necessary in the
Construction Manager’s or Architect’s opinion to protect the Owner from loss
because of:
 

 
.1
 
defective Work not remedied;

 

 
.2
 
third party claims filed or reasonable evidence indicating probable filing of
such claims;

 

 
.3
 
failure of the Contractor to make payments properly to Subcontractors or for
labor, materials or equipment;

 

 
.4
 
reasonable evidence that the Work cannot be completed for the unpaid balance of
the Contract Sum;

 

 
.5
 
damage to the Owner or another contractor;

 

 
.6
 
reasonable evidence that the Work will not be completed within the Contract
Time, and that the unpaid balance would not be adequate to cover actual or
liquidated damages for the anticipated delay; or

 

 
.7
 
persistent failure to carry out the Work in accordance with the Contract
Documents.

 
9.5.2    When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.
 
9.6    PROGRESS PAYMENTS
 
9.6.1    After the Construction Manager and Architect have issued a Project
Certificate for Payment, the Owner shall make payment in the manner and within
the time provided in the Contract Documents, and shall so notify the
Construction Manager and Architect.
 
9.6.2    The Contractor shall promptly pay each Subcontractor, upon receipt of
payment from the Owner, out of the amount paid to the Contractor on account of
such Subcontractor’s portion of the Work, the amount to which said Subcontractor
is entitled, reflecting percentages actually retained from payments to the
Contractor on account of such Subcontractor’s portion of the Work. The
Contractor shall, by appropriate agreement with each Subcontractor, require each
Subcontractor to make payments to Sub-subcontractors in similar manner.
 
9.6.3    The Construction Manager will, on request, furnish to a Subcontractor,
if practicable, information regarding percentages of completion or amounts
applied for by the Contractor and action taken thereon by the Owner,
Construction Manager and Architect on account of portions of the Work done by
such Subcontractor.
 
9.6.4    Neither the Owner, Construction Manager nor Architect shall have an
obligation to pay or to see to the payment of money to a Subcontractor except as
may otherwise be required by law.
 
9.6.5    Payment to material suppliers shall be treated in a manner similar to
that provided in Subparagraphs 9.6.2, 9.6.3 and 9.6.4.
 
9.6.6    A Certificate for Payment, a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Contract Documents.
 
9.8    SUBSTANTIAL COMPLETION
 
9.8.1    Substantial Completion is the stage in the progress of the Work when
the Work or designated portion thereof is sufficiently complete in accordance
with the Contract Documents so the Owner can occupy or utilize the Work for its
intended use.



34



--------------------------------------------------------------------------------

 
9.8.2    When the Contractor considers that the Work, or a portion thereof which
the Owner agrees to accept separately, is substantially complete, the Contractor
and Construction Manager shall jointly prepare and submit to the Architect a
comprehensive list of items to be completed or corrected. The Contractor shall
proceed promptly to complete and correct items on the list. Failure to include
an item on such list does not alter the responsibility of the Contractor to
complete all Work in accordance with the Contract Documents. Upon receipt of the
list, the Architect, assisted by the Construction Manager, will make an
inspection to determine whether the Work or designated portion thereof is
substantially complete. If the Architect’s inspection discloses any item,
whether or not included on the list, which is not in accordance with the
requirements of the Contract Documents, the Contractor shall, before issuance of
the Certificate of Substantial Completion, complete or correct such item upon
notification by the Architect. The Contractor shall then submit a request for
another inspection by the Architect, assisted by the Construction Manager, to
determine Substantial Completion. When the Work or designated portion thereof is
substantially complete, the Architect will prepare a Certificate of Substantial
Completion which shall establish the date of Substantial Completion, shall
establish responsibilities of the Owner and Contractor for security,
maintenance, heat, utilities, damage to the Work and insurance, and shall fix
the time within which the Contractor shall finish all items on the list
accompanying the Certificate.
 
9.8.3    Upon Substantial Completion of the Work or designated portion thereof
and upon application by the Contractor and certification by the Construction
Manager and Architect, the Owner shall make payment, reflecting adjustment in
retainage, if any, for such Work or portion thereof as provided in the Contract
Documents.
 
9.9    PARTIAL OCCUPANCY OR USE
 
9.9.1    The Owner may occupy or use any completed or partially completed
portion of the Work at any stage when such portion is designated by separate
agreement with the Contractor, provided such occupancy or use is consented to by
the insurer as required under Subparagraph 11.3.11 and authorized by public
authorities having jurisdiction over the Work. Such partial occupancy or use may
commence whether or not the portion is substantially complete, provided the
Owner and Contractor have accepted in writing the responsibilities assigned to
each of them for payments, retainage if any, security, maintenance, heat,
utilities, damage to the Work and insurance, and have agreed in writing
concerning the period for correction of the Work and commencement of warranties
required by the Contract Documents. When the Contractor considers a portion
substantially complete, the Contractor and Construction Manager shall jointly
prepare and submit a list to the Architect as provided under Subparagraph 9.8.2.
Consent of the Contractor to partial occupancy or use shall not be unreasonably
withheld. The stage of the progress of the Work shall be determined by written
agreement between the Owner and Contractor or, if no agreement is reached, by
decision of the Architect after consultation with the Construction Manager.
 
9.9.2    Immediately prior to such partial occupancy or use, the Owner,
Construction Manager, Contractor and Architect shall jointly inspect the area to
be occupied or portion of the Work to be used in order to determine and record
the condition of the Work.
 
9.9.3    Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Contract Documents.
 
9.10    FINAL COMPLETION AND FINAL PAYMENT
 
9.10.1    Upon completion of the Work, the Contractor shall forward to the
Construction Manager a written notice that the Work is ready for final
inspection and acceptance and shall also forward to the Construction Manager a
final Contractor’s Application for Payment. Upon receipt, the Construction
Manager will forward the notice and Application to the Architect who will
promptly make such inspection. When the Architect, based on the recommendation
of the Construction Manager, finds the Work acceptable under the Contract
Documents and the Contract fully performed, the Construction Manager and
Architect will promptly issue a final Certificate for



35



--------------------------------------------------------------------------------

Payment stating that to the best of their knowledge, information and belief, and
on the basis of their observations and inspections, the Work has been completed
in accordance with terms and conditions of the Contract Documents and that the
entire balance found to be due the Contractor and noted in said final
Certificate is due and payable. The Construction Manager’s and Architect’s final
Certificate for Payment will constitute a further representation that conditions
listed in Subparagraph 9.10.2 as precedent to the Contractor’s being entitled to
final payment have been fulfilled.
 
9.10.2    Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Architect through the
Construction Manager (1) an affidavit that payrolls, bills for materials and
equipment, and other indebtedness connected with the Work for which the Owner or
the Owner’s property might be responsible or encumbered (less amounts withheld
by Owner) have been paid or other wise satisfied, (2) a certificate evidencing
that insurance required by the Contract Documents to remain in force after final
payment is currently in effect and will not be canceled or allowed to expire
until at least 30 days’ prior written notice has been given to the Owner, (3) a
written statement that the Contractor knows of no substantial reason that the
insurance will not be renewable to cover the period required by the Contract
Documents, (4) consent of surety, if any, to final payment and (5), if required
by the Owner, other data establishing payment or satisfaction of obligations,
such as receipts, releases and waivers of liens, claims, security interests or
encumbrances arising out of the Contract, to the extent and in such form as may
be designated by the Owner. If a Subcontractor refuses to furnish a release or
waiver required by the Owner, the Contractor may furnish a bond satisfactory to
the Owner to indemnify the Owner against such lien. If such lien remains
unsatisfied after payments are made, the Contractor shall refund to the Owner
all money that the Owner may be compelled to pay in discharging such lien,
including all costs and reasonable attorneys’ fees.
 
9.10.3    If, after Substantial Completion of the Work, final completion thereof
is materially delayed through no fault of the Contractor or by issuance of
Change Orders affecting final completion, and the Construction Manager and
Architect so confirm, the Owner shall, upon application by the Contractor and
certification by the Construction Manager and Architect, and without terminating
the Contract, make payment of the balance due for that portion of the Work fully
completed and accepted. If the remaining balance for Work not fully completed or
corrected is less than retainage stipulated in the Contract Documents, and if
bonds have been furnished, the written consent of surety to payment of the
balance due for that portion of the Work fully completed and accepted shall be
submitted by the Contractor to the Architect through the Construction Manager
prior to certification of such payment. Such payment shall be made under terms
and conditions governing final payment, except that it shall not constitute a
waiver of Claims.
 
9.10.4    Acceptance of final payment by the Contractor, a Subcontractor or
material supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.
 
ARTICLE 10
PROTECTION OF PERSONS AND PROPERTY
 
10.1    SAFETY PRECAUTIONS AND PROGRAMS
 
10.1.1    The Contractor shall be responsible for initiating, maintaining and
supervising all safety precautions and programs in connection with the
performance of the Contract. The Contractor shall submit the Contractor’s safety
program to the Construction Manager for review and coordination with the safety
programs of other Contractors.
 
10.1.2    In the event the Contractor encounters on the site material reasonably
believed to be asbestos or polychlorinated biphenyl (PCB) which has not been
rendered harmless, the Contractor shall immediately stop Work in the area
affected and report the condition to the Owner, Construction Manager and
Architect in writing. The Work in the affected area shall not thereafter be
resumed except by written agreement of the Owner and Contractor if in fact the
material is asbestos or polychlorinated biphenyl (PCB) and has not been rendered
harmless. The Work in the affected area shall be resumed in the absence of
asbestos or polychlorinated biphenyl (PCB), or when it has been rendered
harmless, by written agreement of the Owner and Contractor, or in accordance
with final determination by the Architect.



36



--------------------------------------------------------------------------------

 
10.1.3    The Contractor shall not be required pursuant to Article 7 to perform
without consent any Work relating to asbestos or polychlorinated biphenyl (PCB).
 
10.1.4    To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Contractor, Construction Manager, Architect, their
consultants, and agents and employees of any of them from and against claims,
damages, losses and expenses, including but not limited to attorneys’ fees,
arising out of or resulting from performance of the Work in the affected area if
in fact the material is asbestos or polychlorinated biphenyl (PCB) and has not
been rendered harmless, provided that such claim, damage, loss or expense is
attributable to bodily injury, sickness, disease or death, or to injury to or
destruction of tangible property (other than the Work itself) including loss of
use resulting therefrom, but only to the extent caused in whole or in part by
negligent acts or omissions of the Owner, anyone directly or indirectly employed
by the Owner or anyone for whose acts the Owner may be liable, regardless of
whether or not such claim, damage, loss or expense is caused in part by a party
indemnified hereunder. Such obligation shall not be construed to negate, abridge
or reduce other rights or obligations of indemnity which would otherwise exist
as to a party or person described in this Subparagraph 10.1.4.
 
10.1.5    If reasonable precautions will be inadequate to prevent foreseeable
bodily injury or death to persons resulting from a material or substance
encountered on the site by the Contractor, the Contractor shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner, Construction Manager and Architect in writing. The
Owner, Contractor, Construction Manager and Architect shall then proceed in the
same manner described in Subparagraph 10.1.2.
 
10.1.6    The Owner shall be responsible for obtaining the services of a
licensed laboratory to verify a presence or absence of the material or substance
reported by the Contractor and, in the event such material or substance is found
to be present, to verify that it has been rendered harmless. Unless otherwise
required by the Contract Documents, the Owner shall furnish in writing to the
Contractor, Construction Manager and Architect the names and qualifications of
persons or entities who are to perform tests verifying the presence or absence
of such material or substance or who are to perform the task of removal or safe
containment of such material or substance. The Contractor, the Construction
Manager and the Architect will promptly reply to the Owner in writing stating
whether or not any of them has reasonable objection to the persons or entities
proposed by the Owner. If the Contractor, Construction Manager or Architect has
an objection to a person or entity proposed by the Owner, the Owner shall
propose another to whom the Contractor, the Construction Manager and the
Architect have no reasonable objection.
 
10.2    SAFETY OF PERSONS AND PROPERTY
 
10.2.1    The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to:
 

 
.1
 
employees on the Work of other persons who may be affected thereby without
limitation. Owner’s guests and patrons;

 

 
.2
 
the Work and materials and equipment to be incorporated therein, whether in
storage on or off the site, under care, custody or control of the Contractor or
the Contractor’s Subcontractors or Sub-subcontractors;

 

 
.3
 
other property at the site or adjacent thereto, such as trees, shrubs, lawns,
walks, pavements, roadways, structures and utilities not designated for removal,
relocation or replacement in the course of construction; and

 

 
.4
 
construction or operations, including operations of the existing Mohegan Sun
Casino by the Owner or other Contractors.

 
10.2.2    The Contractor shall give notices and comply with applicable laws,
ordinances, rules, regulations and lawful orders of public authorities bearing
on safety of persons or property or their protection from damage, injury or
loss.



37



--------------------------------------------------------------------------------

 
10.2.3    The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguard for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.
 
10.2.4    When use for storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall notify and obtain the consent of Construction Manager prior to
such activities and shall exercise utmost care and carry on such activities
under supervision of properly qualified personnel.
 
10.2.5    The Contractor shall promptly remedy damage and loss (other than
damage or loss insured under property insurance required by the Contract
Documents) to property referred to in Clauses 10.2.1.2, 10.2.1.3 and 10.2.1.4
caused in whole or in part by the Contractor, a Subcontractor, a
Sub-subcontractor, or anyone directly or indirectly employed by any of them, or
by anyone for whose acts they may be liable and for which the Contractor is
responsible under Clauses 10.2.1.2, 10.2.1.3 and 10.2.1.4, except damage or loss
attributable to acts or omissions of the Owner, Construction Manager or
Architect or anyone directly or indirectly employed by any of them, or by anyone
for whose acts any of them may be liable, and not attributable to the fault or
negligence of the Contractor. The foregoing obligations of the Contractor are in
addition to the Contractor’s obligations under Paragraph 3.18.
 
10.2.6    The Contractor shall designate a responsible member of the
Contractor’s organization at the site whose duty shall be the prevention of
accidents. This person shall be the Contractor’s superintendent unless otherwise
designated by the Contractor in writing to the Owner, Construction Manager and
Architect.
 
10.2.7    The Contractor shall not load or permit any part of the construction
or site to be loaded so as to endanger its safety.
 
10.3    EMERGENCIES
 
10.3.1    In an emergency affecting safety or persons or property, the
Contractor shall act, at the Contractor’s discretion, to prevent threatened
damage, injury or loss. Additional compensation or extension of time claimed by
the Contractor on account of an emergency shall be determined as provided in
Paragraph 4.7 and Article 7.
 
11.4    PERFORMANCE BOND AND PAYMENT BOND
 
11.4.1    The Owner shall have the right to require the Contractor to furnish
bonds covering faithful performance of the Contract and payment of obligations
arising thereunder as stipulated in bidding requirements or specifically
required in the Contract Documents on the date of execution of the Contract.
 
11.4.2    Upon the request of any person or entity appearing to be a potential
beneficiary of bonds covering payment of obligations arising under the Contract,
the Contractor shall promptly furnish a copy of the bonds or shall permit a copy
to be made.
 
ARTICLE 12
UNCOVERING AND CORRECTION OF WORK
 
12.1    UNCOVERING OF WORK
 
12.1.1    If a portion of the Work is covered contrary to the Construction
Manager’s or Architect’s request or to requirements specifically expressed in
the Contract Documents, it must, if required in writing by either, be uncovered
for their observation and be replaced at the Contractor’s expense without change
in the Contract Time.
 
12.1.2    If a portion of the Work has been covered which the Construction
Manager or Architect has not specifically requested to observe prior to its
being covered, the Construction Manager or Architect may request to see such
Work and it shall be uncovered by the Contractor. If such Work is in accordance
with the Contract Documents, costs of uncovering and replacement shall, by
appropriate Change Order, be charged to the Owner. If such Work is not in
accordance with the Contract Documents, the Contractor shall pay such costs
unless the condition was caused by the Owner or one of the other Contractors in
which event the Owner shall be responsible for payment of such costs.



38



--------------------------------------------------------------------------------

 
12.2    CORRECTION OF WORK
 
12.2.1    The Contractor shall promptly correct Work rejected by the
Construction Manager or Architect or failing to conform to the requirements of
the Contract Documents, whether observed before or after Substantial Completion
and whether or not fabricated, installed or completed. The Contractor shall bear
costs of correcting such rejected Work, including additional testing and
inspections and compensation for the Construction Manager’s and Architect’s
services and expenses made necessary thereby.
 
12.2.2    If, within one year after the date of Substantial Completion of the
Work or designated portion thereof, or after the date for commencement of
warranties established under Subparagraph 9.9.1, or by terms of an applicable
special warranty required by the Contract Documents, any of the Work is found to
be not in accordance with the requirements of the Contract Documents, the
Contractor shall correct it promptly after receipt of written notice from the
Owner to do so unless the Owner has previously given the Contractor a written
acceptance of such condition. This period of one year shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual performance of the
Work. This obligation under this Subparagraph 12.2.2 shall survive acceptance of
the Work under the Contract and termination of the Contract. The Owner shall
give such notice promptly after discovery of the condition.
 
12.2.3    The Contractor shall remove from the site portions of the Work which
are not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.
 
12.2.4    If the Contractor fails to correct nonconforming Work within a
reasonable time, the Owner may correct it in accordance with Paragraph 2.4. If
the Contractor does not proceed with correction of such nonconforming Work
within a reasonable time fixed by written notice from the Architect issued
through the Construction Manager, the Owner may remove it and store and salvable
materials or equipment at the Contractor’s expense. If the Contractor does not
pay costs of such removal and storage within ten days after written notice, the
Owner may upon ten additional days’ written notice sell such materials and
equipment at auction or at private sale and shall account for the proceeds
thereof, after deducting costs and damages that should have been borne by the
Contractor, including compensation for the Construction Manager’s and
Architect’s services and expenses made necessary thereby. If such proceeds of
sale do not cover costs which the Contractor should have borne, the Contract Sum
shall be reduced by the deficiency. If payments then or thereafter due the
Contractor are not sufficient to cover such amount, the Contractor shall pay the
difference to the Owner.
 
12.2.5    The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or other
Contractors caused by the Contractor’s correction or removal of Work which is
not in accordance with the requirements of the Contract Documents.
 
12.2.6    Nothing contained in this Paragraph 12.2 shall be construed to
establish a period of limitation with respect to other obligations which the
Contractor might have under the Contract Documents. Establishment of the time
period of one year as described in Subparagraph 12.2.2 relates only to the
specific obligation of the Contractor to correct the Work, and has no
relationship to the time within which the obligation to comply with the Contract
Documents may be sought to be enforced, nor to the time within which proceedings
may be commenced to establish the Contractor’s liability with respect to the
Contractor’s obligations other than specifically to correct the Work.
 
12.3    ACCEPTANCE OF NONCONFORMING WORK
 
12.3.1    If the Owner prefers to accept Work which is not in accordance with
the requirements of the Contract Documents, the Owner may do so instead of
requiring its removal and correction, in which case the Contract Sum will be
reduced as appropriate and equitable. Such adjustment shall be effected whether
or not final payment has been made.



39



--------------------------------------------------------------------------------

 
13.4    RIGHTS AND REMEDIES
 
13.4.1    Duties and obligations imposed by the Contract Documents and rights
and remedies available thereunder shall be in addition to and not a limitation
of duties, obligations, rights and remedies otherwise imposed or available by
law.
 
13.4.2    No action or failure to act by the Owner, Construction Manager,
Architect or Contractor shall constitute a waiver of a right or duty afforded
them under the Contract, nor shall such action or failure to act constitute
approval of or acquiescence in a breach thereunder, except as may be
specifically agreed in writing.
 
13.5    TESTS AND INSPECTIONS
 
13.5.1    Tests, inspections and approvals of portions of the Work required by
the Contract Documents or by laws, ordinances, rules, regulations or orders of
public authorities having jurisdiction shall be made at an appropriate time.
Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The Contractor
shall give the Construction Manager and Architect timely notice of when and
where tests and inspections are to be made so the Construction Manager and
Architect may observe such procedures. The Owner shall bear costs of tests,
inspections or approvals which do not become requirements until after bids are
received or negotiations concluded.
 
13.5.2    If the Construction Manager, Architect, Owner or public authorities
having jurisdiction determine that portions of the Work require additional
testing, inspection or approval not included under Subparagraph 13.5.1, the
Construction Manager and Architect will, upon written authorization from the
Owner, instruct the Contractor to make arrangements for such additional testing,
inspection or approval by an entity acceptable to the Owner, and the Contractor
shall give timely notice to the Construction Manager and Architect of when and
where tests and inspections are to be made so the Construction Manager and
Architect may observe such procedures. The Owner shall bear such costs except as
provided in Subparagraph 13.5.3.
 
13.5.3    If such procedures for testing, inspection or approval under
Subparagraphs 13.5.1 and 13.5.2 reveal failure of the portions of the Work to
comply with requirements established by the Contract Documents, the Contractor
shall bear all costs made necessary by such failure including those of repeated
procedures and compensation for the Construction Manager’s and Architect’s
services and expenses.
 
13.5.4    Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Construction Manager for transmittal to the Architect.
 
13.5.5    If the Construction Manager or Architect is to observe tests,
inspections or approvals required by the Contract Documents, the Construction
Manager or Architect will do so promptly and, where practicable, at the normal
place of testing.
 
13.5.6    Tests or inspections conducted pursuant to the Contract Documents
shall be made promptly to avoid unreasonable delay in the Work.
 
13.7    COMMENCEMENT OF STATUTORY LIMITATION PERIOD
 
13.7.1    As between the Owner and Contractor:
 

 
.1
 
Before Substantial Completion.    As to acts or failures to act occurring prior
to the relevant date of Substantial Completion, any applicable statute of
limitations shall commence to run and any alleged cause of action shall be
deemed to have accrued in any and all events not later than such date of
Substantial Completion;



40



--------------------------------------------------------------------------------

 

 
.2
 
Between Substantial Completion and Final Certificate for Payment.    As to acts
or failures to act occurring subsequent to the relevant date of Substantial
Completion and prior to issuance of the final Certificate for Payment, any
applicable statute of limitations shall commence to run and any alleged cause of
action shall be deemed to have accrued in any and all events not later than the
date of issuance of the final Certificate for Payment; and

 

 
.3
 
After Final Certificate for Payment.    As to acts or failures to act occurring
after the relevant date of issuance of the final Certificate for Payment, any
applicable statute of limitations shall commence to run and any alleged cause of
action shall be deemed to have accrued in any and all events not later than the
date of any act or failure to act by the Contractor pursuant to any warranty
provided under Paragraph 3.5, the date of any correction of the Work or failure
to correct the Work by the Contractor under Paragraph 12.2, or the date of
actual commission of any other act or failure to perform any duty or obligation
by the Contractor or Owner, whichever occurs last.



41



--------------------------------------------------------------------------------

EXHIBIT F
 
AIA Document A201/Cma General Conditions and Supplementary General Conditions
 dated June 9, 1999.



--------------------------------------------------------------------------------

Exhibit “F”
 
SUPPLEMENTARY GENERAL CONDITIONS
Dated June 9, 1999
 
AIA Document A201/CMa, General Conditions of the Contract for Construction,
Construction Manager-Advisor Edition, 1992 Edition (Printed Form), is hereby
amended as follows for purposes of the Construction Contract or Design-Build
Agreement or Trade Management Contract with the Mohegan Tribal Gaming Authority:
 
1.1.1     Add at the beginning of this paragraph
 
“General Revisions
 
1.    Each
 
reference to Owner’s “approval” contained in AIA Form 201 CMa is hereby deleted
and replaced with the words “acceptance”.

 
2.    The
 
term “Contractor” contained in AIA Form 201 CMa shall mean, as the context
requires, either “Construction Contractor”, “Design-Build Contractor”, or “Trade
Management Contractor”, and the term “Construction Contract’ shall mean, as the
context requires, either “Construction Contract”, Design-Build Agreement” or
“Trade Management Contract”.”

 
1.1.1     On the ninth line, strike the words “Construction Change” and add the
word “Work”
 
1.3.1    (A) On the eighth line, put a period after the word “Architect”, and
delete the rest of that sentence. (B) On the thirteenth line, replace the word
“Architect” with “Owner”. (C) On the twenty-first line, strike the words “and
Architect”. (D) Beginning on the thirty-second line on page 7, strike the words
“the Architect’s”.
 
Add a new 1.3.2 which reads:    “The Contractor hereby grants to the Owner all
of its proprietary rights, including but not limited to, a royalty-free,
non-exclusive license to use and to reproduce all drawings and/or other
documents prepared by or through the Contractor in connection with the Project
to be used for any purpose whatsoever related to the Project.”
 
2.1.2    Delete in its entirety and add the following: The location for the Work
(the “Site”) shall be as shown on the Drawings, which Site is a portion of the
property consisting of approximately 240 acres of land off of Sandy Desert Road
and Mohegan Sun Boulevard on which the Owner operates the Mohegan Sun Casino and
is developing the Mohegan Sun Phase 2 Expansion (the “Project”). Refer to
Exhibit R for Project Site Description.
 
2.2.1     Beginning on the second line, strike the words “and promptly from time
to time thereafter”.
 
2.3.1     On the eight line after the word “eliminated,”, add the following
“without prejudice to Owner’s other remedies,”
 
2.4.1     Delete in its entirety.
 
3.5.1     Delete in its entirety.
 
3.6.1     Delete in its entirety.
 
3.7.2     Add, at the end, “,including, without limitation, any necessary
approvals or requirements of the Tribe.”
 
3.11.1     Add, at the end, “and as a condition of final payment.”
 
Add a new 3.13.3 which reads:    “Contractor acknowledges that the existing
Mohegan Sun Casino will remain in full operation while the Work is proceeding
and that it is imperative that such operation continue



43



--------------------------------------------------------------------------------

unimpeded by Contractor’s Work. Contractor also acknowledges that the site is
relatively small in size and that existing Casino operations and on-going Phase
II Expansion work will occupy substantially all available space at the site.
Contractor will prepare, and submit to the Construction Manager for approval, a
Logistics Plan as a part of its schedule submittal. Contractor’s access to the
Site will be subject to coordination with the work of other contractors and the
Owner. No parking by Contractor’s (and its subcontractor’s) employees will be
permitted on the Site.”
 
Add a new 3.15.3 which reads: “Contractor acknowledges that the existing Mohegan
Sun Casino will remain in full operation while the Work is proceeding and that
the standard for clean-up by Contractor on this site will be far higher than on
typical construction sites.”
 
3.17.1     Delete in its entirety.
 
3.18.1     Delete in its entirety.
 
3.18.2     Delete in its entirety.
 
3.18.3     Delete in its entirety.
 
4.3     On the fourth line, delete the comma after the words “Construction
Manager” and add the words “and/or”. On the fifth line, strike the words
“Architect and Contractor. Consent shall not be unreasonably withheld.” and
replace with “ as applicable, with notice to Contractor.”
 
4.4     On the third line, after the word “architect”, insert comma and strike
the words “against whom the Contractor makes no reasonable objection and”.
 
4.5     Delete in its entirety.
 
4.6.12    (A) Before the last word on the sixteenth line, add “Neither the
Construction Manager’s nor”; (B) Before the phrase “The Architect’s” on the
nineteenth line, add, “Neither the Construction Manager’s nor”; (C) Before the
phrase “The Architect’s” on the twenty-second line, add, “Neither the
Construction Manager’s nor”.
 
4.7.2    (A) On the third line on Page 13, strike the words “arbitration or”;
(B) On the ninth line on Page 13, strike the words “arbitration or”.
 
4.7.3    On the second and third lines, change “21 days” to “7 days”.
 
4.7.4    On the second line, strike the words “including arbitration”.
 
4.7.5    Delete in its entirety.
 
4.7.6    On the eleventh line and twenty-second line, change “21 days” to “7
days”.
 
4.7.8.2     On the fifth line, strike the word “an” and insert the words “a
material”
 
4.7.9    On the seventh line, change “21 days” to “7 days”.
 
4.8.4    On the sixth line, change “arbitration” to “litigation”.
 
4.9     (including 4.9.1 through 4.9.7) – Delete in its entirety.
 
7.1.1     On the third line, after the word “Change Order,” strike the words
“Construction Change” and add the word “Work”.



44



--------------------------------------------------------------------------------

 
7.1.2     On the third line strike the words “a Construction Change Directive
requires agreement by the Owner, Construction Manager and Architect and may or
may not be agreed to by the Contractor;” and add the following words “a Work
Directive requires agreement by the Construction Manager and may or may not be
agreed to by the Contractor;”
 
7.1.3     On the fourth line, after the word “Change Order,” strike the words
“Construction Change” and add the word “Work”.
 
7.1.4     On the third line, after the word “or” strike the words “Construction
Change” and add the word “Work”.
 
7.2.1     On the second line, strike the words “the Owner,”. On the third line,
after the word “Construction Manager,” strike the word “Architect” and add the
words “as agent of the Owner”
 
7.2.2     Delete in its entirety and add
 
“7.2.2     The Contractor shall, following the procedures set forth in Paragraph
7.2.3, at any time without notice to the sureties and following the
authorization from the Construction Manager and Owner by written Change Order,
make changes in the Work, within the general scope of the Contract Documents,
including changes:
 
(a)    In the specifications or drawings;
 
(b)    in the method or manner of performance of the Work;
 
(c)    in the Owner-furnished facilities, equipment, materials, services, or
Project Site; or
 
(d)    directing acceleration in the performance the Work.
 
7.2.3     Within five (5) days after notice to Contractor from Construction
Manager that a change is required or within five (5) days after request for a
change order by the Contractor, the Contractor will be required to submit to the
Construction Manager a cost proposal for the work to be accomplished or services
to be performed. All changes to the work directed by the Construction Manager,
pursuant to the above, shall be made by the Contractor upon one or more of the
following bases, at the election of the Construction Manager and Owner.
 

 
(a)
 
Unit Price Basis.    When appropriate and as may be directed by the Construction
Manager and Owner, changes to the Work shall be made in accordance with such
unit prices as may have been negotiated. All adjustments, both additive and/or
deductive, made under this method shall be based on the total number of units
involved and summarized to the formula shown below:

 
                                                    
 
x
  
                                                
 
=
  
                                                
net number of units
      
Contract Unit Price
      
Total of Change

 

 
(b)
 
Fixed Price Basis.    Where appropriate and as may be directed by the
Construction Manager and Owner, changes to the Work may be made on a fixed price
basis. Within five (5) days after receipt of the notice of the Construction
Manager’s intention to make a change or alteration in the Work, the Contractor
shall furnish to the Construction Manager a detailed fixed price proposal for
any increase or decrease in the Contract Price and in the time required for
completion of the Work, which will be caused by such change. The Construction
Manager shall have the right to accept or reject such proposal.

 
Contractor’s percentage allowance for overhead and profit, in the amount(s)
stated below shall be included in the Contractor’s proposal. Said amount(s)
shall be deemed to have covered all headquarters and field office supervision
and administration, including craft general foreman and/or superintendent. The
same percentages shall apply to any lower tier subcontractors to the Contractor.



45



--------------------------------------------------------------------------------

 
1.    Net Total Material
  
$
  
                                                      
2.    Net Total Equipment
  
$
  
                                                      
3.    Net Total Labor
         
mh    x    rate

--------------------------------------------------------------------------------

    
(per collective bargaining agreement)
  
$
  
                                                      
4.    Net Payroll taxes and if applicable insurance    
  
$
  
                                                      
5.    Net Subtotal
  
$
  
                                                      
6.    Net Overhead and Profit @ 10% of Line 5
  
$
  
                                                      
7.    Net Subcontract Costs
  
$
  
                                                      
8.    Net Overhead and Profit @ 5% of Line 7
  
$
  
                                                      
9.    Net Bond Costs, if any
  
$
  
                                                      
10.    Total Costs
  
$
  
                                                      

 
(c)    Cost of Labor and Materials Basis. In the event that the Contractor,
pursuant to a written order, which establishes a not-to-exceed price, and which
is signed by the Construction Manager and Owner, performs any additional Work
upon the basis set forth in this Paragraph (c), the Contractor shall furnish to
the Construction Manager, within twenty-four (24) hours of each day additional
work is performed, daily timesheets and material sheets, and securing the
Construction Manager’s or designee’s signature thereon. The original signed
timesheets and material receipts shall accompany all bills and vouchers which
the Contractor shall present for payment. Daily time and materials reporting
shall be on forms approved by the Construction Manager, and shall reference the
appropriate PCO No./ Item No. or change order number. Daily timesheets shall be
fully descriptive of the Work performed.
 
The Contractor shall, if requested by the Construction Manager, make daily
reports in writing of all additional Work performed under the provisions of this
Paragraph (c). Contractor agrees that all correspondence, records, vouchers, and
books of accounts, insofar as they pertain to the changes to the work done under
this Paragraph (c), will be open at all reasonable times for inspection and
audit by the Construction Manager or its designee.
 
If the Construction Manager elects to accomplish the change on the basis of cost
of labor and materials, the Contractor shall furnish such additional labor and
materials, equipment, apparatus, and supervision required to make the requested
change, in accordance with the terms and conditions of the Contract, and the
Contractor will be paid on the following basis:
 
(i)    The all inclusive applicable craft straight time wage rates in effect at
the time the Work is to be performed, which shall include all benefits and
fringes, including, where applicable, but not limited to, Worker’s Compensation
Act Tax, unless exempted by the Owner Controlled Insurance Program, and Federal
and State Unemployment Insurance contributions.
 
(ii)    Any premiums paid for authorized overtime shall be reimbursed, at the
premium portion only, of the applicable craft rates in effect at the time the
work is performed, with an allowance for insurance, where applicable, but no
allowance for overhead and profit.
 
(iii)    The actual net cost of all materials, equipment, and apparatus
furnished or rented for such additional work supported by copies of vendors’
invoices. The Contractor will be responsible for securing, and shall give the
Owner the full benefit of all cash or other forms of discounts or rebates that
are available. All rental equipment provided by Contractor shall be at rates
approved by the Construction Manager.
 
(iv)    Tools and construction equipment with an individual value less than
$1,000.00 required for such additional Work will be reimbursed at rate not to
exceed 3% of the straight-time labor cost.



46



--------------------------------------------------------------------------------

 
(v)    A percentage allowance, as stated below, for overhead and profit on the
total of Subparagraphs (i), (iii), and (iv), as previously listed. Said
allowances shall be deemed to cover the expenses of all headquarters and field
office supervision and administration.
 
(vi)    If the Contractor shall subcontract any portion of such additional Work,
the Contractor shall be reimbursed for the amounts actually paid to the
subcontractor, plus a percentage allowance of five (5%) percent for overhead and
profit.
 
(vii)    The cost of time and materials work will be based on the following
formula for both Contractor and any subcontractor, if required:
 
a.    Total Material
  
$
  
                                                 
b.    Total Equipment
  
$
  
                                                 
c.    Total Straight Time Rate:
         
mh    x    rate

--------------------------------------------------------------------------------

  
$
  
                                                 
d.    Payroll taxes and insurance    
  
$
  
                                                 
e.    Subtotal
  
$
  
                                                 
f.    Overhead and Profit @ 10% of Line e
  
$
  
                                                 
g.    Small Tool Allowance not to exceed 3% of Line e
  
$
  
                                                 
h.    Subtotal, Lines e, f and g
  
$
  
                                                 
i.    Total Premium Time Labor:
  
$
  
                                                 
mh. x rate

--------------------------------------------------------------------------------

         
j.    Subcontract Costs
  
$
  
                                                 
k.    Overhead and Profit @ 5% of Line i
  
$
  
                                                 
l.    Bond Costs, if any
  
$
  
                                                 
m.  Total Costs, Lines h through l
  
$
  
                                                 

 
7.2.4    (a)    Any written or oral order which, as used in this Paragraph 7.2.4
(a), includes direction, instruction, interpretation, or determination from the
Construction Manager that causes a change, shall be treated as a Change Order
under this clause; provided, however, that Contractor gives the Construction
Manager written notice stating (1) the date, circumstances and source of the
order, and (2) that Contractor regards the order as a Change Order. The written
notice must be provided as soon as possible, but in no event later than two (2)
days after receipt of the written or oral order. No proposal for any change
shall be allowed for any costs incurred more than two (2) days before the
Construction Manager receives written notice as required. Contractor shall not
proceed with the proposed change or incur any costs unless specifically directed
to do so by the Construction Manager.
 
(b)    Except as provided in this clause, no order, statement, or conduct of any
person or party other than the Construction Manager shall be treated as a change
under this Paragraph 7.2.4, or entitle Contractor to an equitable adjustment.
 
(c)    No proposal by the Contractor for an equitable adjustment shall be
allowed if asserted after final payment. Furthermore, no requests for change
orders or submittals of claims of any kind will be accepted 45 days after the
Contractor has achieved Substantial Completion. If, however no written notice,
as described in the Contract Documents, was given by the Contractor prior to
Substantial Completion the request for change order(s) or claim(s) will not be
accepted.
 
(d)    The Construction Manager with the Owners approval may direct the
Contractor to implement a change in the Work without regard to the process in
Paragraph 7.2.3, and Contractor shall proceed to implement the Change in the
Work under the direction of Construction Manager. An amendment to the Contract
Documents which will reflect an equitable adjustment in cost and schedule will
be subsequently negotiated. If the Construction Manager determines that a Change
Order is appropriate under the circumstances, and the Construction Manager and
the Contractor are unable to agree upon the resulting impact(s) on the Contract
Sum and/or the Period for Completion (if any), the Construction Manager may
execute a unilateral Change Order to the Construction Contract. The Contractor
shall thereafter promptly,



47



--------------------------------------------------------------------------------

diligently and faithfully perform the work (if it has not already begun to
perform such work if previously so directed in writing by the Construction
Manager). If Construction Manager and Contractor are unable to negotiate an
amendment acceptable to the Owner, the matter will be considered a dispute under
Article 4.8.
 
7.2.5    The Contractor shall maintain a log of the status of all proposed and
issued Change Orders which log will be provided at least weekly to the
Construction Manager and discussed in the weekly job meetings.”
 
7.3    (including 7.3.1 through 7.3.9) Delete in its entirety and add the
following:
 
“7.3 Work Directive
 
7.3.1    A Work Directive is a written order prepared by the Construction
Manager and signed by the Construction Manager and Contractor, directing a
change in the Work and stating their agreement or disagreement on the following:
 

 
.1
 
A change in the Work.

 

 
.2
 
the amount of the adjustment in the Contract Sum, if any; and

 

 
.3
 
the extent of the adjustment in Schedule, if any.

 
7.3.2    If a Work Directive requires an adjustment to the Contract Sum, the
adjustments will be based upon the pricing formats and procedures set forth in
Article 7.2, above. Contractor shall comply with the timeframes set forth in
7.2, above, for notice, pricing and/or schedule information; failure to do so
shall be considered a waiver by Contractor of its right to request an equitable
adjustment of its Contract Sum or the Schedule.”
 
8.2.2    On the tenth line, after the word “Work” strike the rest of the
sentence.
 
8.3.1    Beginning on the seventh line, strike the words “pending arbitration”.
 
9.2.1    On the second line, strike the words “Architect through”; on the sixth
line, strike the words “and Architect”; on the sixth line, after the word
schedule, strike the words “, unless objected to” and insert “upon acceptance”;
on the seventh line strike the words “or Architect,”.
 
9.7.1    Delete in its entirety.
 
9.8.2    Delete the last two sentences.
 
9.10.3    Delete the last sentence in its entirety.
 
9.10.4    Delete the last sentence in its entirety.
 
10.1.2    Beginning on the fourteenth line, strike “on which arbitration has not
been demanded, or by arbitration under Article 4.”
 
10.2.1.1    On the second line, after the word “thereby” and the following words
“, including, without limitation, Owner’s guests and patrons;”
 
10.2.1.4    On the first line, add, after “operations”, “, including operation
of the existing Mohegan Sun Casino”.



48



--------------------------------------------------------------------------------

 
10.2.4    On the third line, add, after “shall”, “notify and obtain the consent
of Construction Manager prior to such activities and shall”
 
11.1    (Including 11.1.1 through 11.1.3) – Delete in its entirety.
 
11.2    Delete in its entirety.
 
11.3    (Including 11.3.1 through 11.3.11) – Delete in its entirety.
 
13.1     Delete in its entirety.
 
13.2.1    Delete in its entirety.
 
13.3.1    Delete in its entirety.
 
13.6.1    Delete in its entirety.
 
14.1.1    Delete in its entirety.
 
14.1.2    Delete in its entirety.
 
14.1.3    Delete in its entirety.
 
14.2.1    Delete in its entirety.
 
14.2.2    Delete in its entirety.
 
14.2.3    Delete in its entirety.
 
14.2.4    Delete in its entirety.
 
14.3.1    Delete in its entirety.
 
14.3.2    Delete in its entirety.
 
14.3.3    Delete in its entirety.



49